       Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 1 of 69



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
ANTHONY ZAPPIN,

                                    Plaintiff,
                                                                   Case No. 1:18-cv-01693
                         - against -

CLAIRE COMFORT,                                                    THIRD AMENDED
ROBERT WALLACK,                                                    COMPLAINT
THE WALLACK FIRM, P.C.,
HARRIET NEWMAN COHEN,                                              Jury Trial Demanded
COHEN RABIN STINE SCHUMANN LLP,

                                    Defendants.
 ------------------------------------------------------------- X

        Plaintiff Anthony Zappin (“Plaintiff”), proceeding pro se, hereby alleges the following

against Defendant Claire Comfort (“Comfort”), Defendant Robert Wallack (“Wallack”), Defendant

The Wallack Firm, P.C. (“Wallack Firm”), Defendant Harriet Newman Cohen (“Cohen”) and

Defendant Cohen Rabin Stine Schuman LLP (“CRSS”) (collectively, “Defendants”):

                                       JURISDICTION AND VENUE

        1.       This Court has subject matter jurisdiction over Plaintiff’s state law claims against all

Defendants named in this action pursuant to 28 U.S.C. § 1332(a)(1) because the amount in

controversy exceed the sum or value of $75,000, exclusive of interest and costs, and the action is

between citizens of different states (Plaintiff – West Virginia; Defendant Comfort – District of

Columbia; the Wallack Defendants – New York; the Cohen Defendants – New York).

        2.       Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391 because a

substantial part of the events and/or omissions giving rise to the claims in this action occurred in this

Judicial District.



                                                           1
      Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 2 of 69




                                         THE PARTIES

       3.      Plaintiff Anthony Zappin is the former spouse of Defendant Claire Comfort. Plaintiff

was the plaintiff in the matrimonial action Anthony Zappin v. Claire Comfort, Index No. 301568-

2014 formerly pending in New York County Supreme Court (“Matrimonial Action” or “Zappin

v. Comfort”). Plaintiff resides in the State of West Virginia at 1827 Washington Blvd., Huntington,

WV 25701.

       4.      Defendant Claire Comfort is the former spouse of Plaintiff Anthony Zappin.

Comfort was the defendant in the Matrimonial Action. Upon information and belief, Comfort resides

in the District of Columbia.

       5.      Defendant Robert Wallack is the principal of The Wallack Firm, P.C. Wallack

represented Comfort through the Wallack Firm throughout the Matrimonial Action and subsequent

post-judgment fee proceeding. Wallack maintains a professional place of business at 777 Third

Avenue, 21st Floor, New York, NY 10007. Furthermore, upon information and belief, Wallack

resides in the State of New York.

       6.      Defendant The Wallack Firm, P.C. is a professional organization organized under the

laws of the State of New York. It has one principal: Defendant Robert Wallack. The Wallack Firm

maintains a principal place of business at 777 Third Avenue, 21 st Floor, New York, NY 10007.

       7.      Defendant Harriet Newman Cohen is a name partner at the firm Cohen Rabin Stine

Schumann LLP. Cohen was appointed by Justice Deborah Kaplan in August 2014 to act as the

“Attorney for the Child” in the Matrimonial Action and participated in all proceeding subsequent to

August 2014 in the matter. Cohen maintains a professional place of business at 11 Times Square,




                                                2
      Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 3 of 69



10th Floor, New York, NY 10036. Furthermore, upon information and belief, Cohen resides in the

State of New York.

        8.      Defendant Cohen Rabin Stine Schumann LLP is a limited liability partnership

organized under the laws of the State of New York. Upon information and belief, Cohen is the

managing partner at the CRSS firm. CRSS maintains a principal place of business at 11 Times

Square, 10th Floor, New York, NY 10036. However, for the purposes of diversity jurisdiction, a

limited liability partnership, such as CRSS, “takes the citizenship of each of its members.”

Bayerische Landesbank v Aladdin Capital Mgmt., LLC, 692 F.3d 42, 49 (2d Cir. 2012). Accordingly,

upon information and belief, for the purposes of diversity jurisdiction CRSS is domiciled in New

York. Plaintiff came to this well-founded belief by collecting the names of each of the partners on

the CRCC website (http://www.crsslaw.com). Plaintiff then used publicly available search tools to

locate the home residence of each and every one of CRSS’s partners. Based on Plaintiff’s searches,

CRSS’s partners are domiciled in New York. Throughout the Matrimonial Action, CRSS, as well

as its partners, associates and employees held themselves out as representing Plaintiff and Comfort’s

minor-child. Additionally, during of al Cohen’s tortious action in the Matrimonial Action as set forth

herein in this complaint, she held herself out as a representative of CRSS and admittedly received

substantial support from CRSS in engaging in the unlawful and tortious conduct Plaintiff seeks to

redress in this action.

                                   FACTUAL ALLEGATIONS

I.      BACKGROUND

        9.      This action largely has its origins in Plaintiff’s personal divorce and child custody

matter filed against his ex-wife Comfort, which was captioned Anthony Zappin v. Claire Comfort,

Index No. 301568-2014 formerly pending in New York County Supreme Court. In that proceeding,


                                                  3
      Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 4 of 69



Defendants Wallack and the Wallack Firm represented Comfort. Defendants Cohen and CRSS

purported to act as the “Attorney for the Child” for Plaintiff and Comfort’s son

        A.      Initial Proceedings Before the Superior Court for the District of Columbia

        10.     Plaintiff and Comfort had a short relationship that began in late 2012. They were

married in May 2013 shortly after Plaintiff learned that Comfort had unexpectedly (at least to

Plaintiff) become pregnant. Their child was born on October 6, 2013.

        11.     On November 10, 2013, just weeks after the child was born, Comfort and her father,

Brian Comfort,1 abducted Plaintiff’s child from Plaintiff and Comfort’s marital residence in the

District of Columbia. The one (1) month old child was flown over 3,000 miles to Tacoma, WA

without Plaintiff’s consent where the child was effectively hidden from Plaintiff by Comfort and her

father. At the time, Comfort was suffering from post-partem depression, which is documented in

medical records, and refused to seek medical treatment. Indeed, Comfort described herself as

“unstable” and in need of “getting help” in text messages to Plaintiff during the abduction of the

child. (See Ex. __, DC Petition and Emergency Motion dated 11/13/13.)

        12.     Plaintiff, through counsel, filed a petition for custody and a motion for the emergency

return of the child on November 13, 2013 in the Superior Court for the District of Columbia (“DC

Superior Court”). (See Ex. __, DC Petition and Emergency Motion dated 11/13/13.) Notably,

included in Plaintiff’s filing were allegations of domestic violence that Plaintiff claimed in detail

were committed against him by Comfort. (See id.) It should be further noted that Comfort

subsequently admitted in sworn document to committing some of the acts of domestic violence

Plaintiff alleged in his November 13, 2013 filings in the DC Superior Court, which were wholly




        1
          Brian Comfort is an attorney purportedly admitted to practice law in the State of Washington. It
appears that at least part of Brian Comfort’s law practice involves matrimonial and family court litigation.
                                                     4
      Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 5 of 69



ignored by the New York matrimonial court (i.e., Justice Deborah Kaplan and Justice Matthew F.

Cooper).

       13.     A hearing was held before Judge Jennifer De Torro in the DC Superior Court on

November 13, 2013 with respect to Plaintiff’s emergency motion for the return of the child. Judge

Di Torro issued an order directing Comfort to immediately return the child to the District of

Columbia.

       14.     Upon learning of the filing of Plaintiff’s child custody petition in DC Superior Court,

Comfort (aided and assisted by her father Brian Comfort) began an erratic cascade of filings in

multiple jurisdictions and courts. In this filing, Comfort, for the first time ever, began (falsely)

accusing Plaintiff of domestically abusing her beginning less than a week before the birth of the child

(and never during the prior year of their relationship) as a defense to her abduction of the child and

in response. However, in the span of just one (1) week, Comfort filed three (3) separate sworn

statements with courts in Washington State and the District of Columbia with wildly different

accounts (e.g., different dates of alleged incidents, different supposed injuries, different numbers of

alleged incidents) as to her plainly bogus allegations of domestic violence. Notably, Comfort

changed, altered and expanded her allegations in each subsequent sworn statement each time Plaintiff

or his counsel presented Comfort or her counsel with evidence undermining the allegations in the

previous sworn statement.

       15.     A pendente lite hearing on child custody and visitation was scheduled before Judge

Di Torro in the Domestic Relations Branch of the DC Superior Court for November 20, 2013. The

hearing was thwarted, however, by Comfort filing for a second ex parte temporary order of protection

in the Domestic Relations Branch of the DC Superior Court three (3) hours before the start of the




                                                  5
      Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 6 of 69



pendente lite hearing before Judge Di Torro.2 In her Domestic Violence Branch petition, she

radically altered her allegations of domestic violence from what she alleged in her two (2) prior

sworn statements, which was an effort to stifle Plaintiff’s defense and thwart the pendente lite

custody hearing from taking place that day. As a result of Comfort’s clear gamesmanship, the

pendente lite hearing was adjourned to March 2014 so as to allow Plaintiff to gather evidence and

prepare a defense for Comfort’s radically altered and third set of conflicting abuse allegations.

       16.     In the interim, however, Comfort once again moved the child without consent or

authorization from Plaintiff or the DC Superior Court from Tacoma, Washington to New York City

in February 2014. This undermined and thwarted the DC Superior Court’s jurisdiction over the child

custody proceeding pending there. Plaintiff then filed for divorce from Comfort in New York County

Supreme Court in February 2014 after the DC Superior Court deemed itself an inconvenient forum

to determine the issue of child custody and visitation.

       17.     At this stage, Plaintiff had by Comfort’s (and her father Brian Comfort’s) design

became stuck in a crooked and undoubtedly biased family court system. To make matters worse, the

last custody and visitation arrangement before entering the New York court system was not based on

any evidence, facts or testimony. Rather, it was agreed to by the parties so that Plaintiff could prepare

a defense in the face of Comfort’s gamesmanship whereby she radically altered and falsified

domestic violence allegations in last minute filings in the DC Superior Court. However, it was this

custody and visitation arrangement that became de facto permanent custody and visitation

arrangement throughout the New York proceedings to the clear and undeniable prejudice of Plaintiff.

       B.      The New York Divorce Proceeding before Justice Deborah Kaplan


       2
         As mentioned above, Comfort obtained an ex parte temporary order of protection in Pierce County
Superior Court in Washington State on November 13, 2014 via a kiosk the day after learning of Plaintiff’s
custody petition and emergency motion filed in DC Superior Court.

                                                   6
      Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 7 of 69



       18.     Plaintiff filed divorce against Comfort in early February 2014. In that proceeding.

Comfort was represented by Wallack and the Wallack Firm. Plaintiff’s divorce suit filed in New

York County Supreme Court was assigned to Justice Deborah Kaplan. The case was styled as

Anthony Zappin v. Claire Comfort, Index No. 301568-2014, the matter from which the instant case

stems. At this time, Plaintiff was represented by the firm Aronson, Mayefsky & Sloan LLP (“AMS”).

However, the case was marred by bizarre conduct by Justice Kaplan, most notably Justice Kaplan’s

imposition of supervised visitation on Plaintiff without affording him a pendente lite hearing required

by New York law, previously agreed to by Plaintiff and Comfort in DC Superior Court and requested

by Plaintiff incessantly. See Carlin v. Carlin, 52 A.D.3d 559, 560 (N.Y. 2008) (“As a general rule,

while temporary custody may be properly affixed without a hearing where sufficient facts are shown

by uncontroverted affidavits, it is an error as a matter of law to make an order respecting custody,

even in a pendente lite context, based on controverted allegations without having the benefit of a full

hearing.”).

       19.     Between April 2014 and July 2014, Plaintiff’s counsel AMS requested a pendente lite

hearing to determine temporary custody and to remove Justice Kaplan’s clearly unlawful imposition

of supervised visitation on four (4) separate occasions. At each of these proceedings, Justice Kaplan

refused to go on the record so as to allow Plaintiff to document and potentially appeal Justice

Kaplan’s orders denying his requests.         Moreover, at each of these proceedings, Wallack

manufactured repeated lies to Justice Kaplan about Plaintiff in an effort to continue to secure

supervised visitation. Since these proceedings were “off-the-record,” Plaintiff was unable to record

or memorialize Wallack’s unethical conduct. Indeed, at this time, Plaintiff was paying approximately

$10,000 a month in costs associated with supervised visitation – well exceeding his salary as a junior

associate attorney. This was in addition to incurring substantial counsel fees from AMS. In effect,


                                                  7
      Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 8 of 69



Justice Kaplan’s refusal to provide Plaintiff with a legally required pendente lite hearing while

continuing to direct supervised visitation played right into the strategy of Comfort and Wallack,

which was to financially crush Plaintiff out of the litigation and deprive Plaintiff of the financial

ability to see his child.

        20.     As a result, in July 2014, Plaintiff had to make the impossible financial choice of

whether to continue to see the child or continue being represented by AMS and incurring legal fees.

Plaintiff made the difficult decision to represent himself pro se so as to financially allow him to see

his child, which was entirely as a result of Justice Kaplan’s unlawful refusal to afford Plaintiff a

pendente lite hearing as required by law. Plaintiff’s decision to represent himself pro se – so that he

could continue to see his child – was attacked at every turn by Justice Kaplan and subsequently

Justice Matthew Cooper. In effect, Plaintiff’s decision to represent himself pro se in order to

continue to have the financial ability to see his child painted a target on him for corrupt judicial actors

like Justice Kaplan and Justice Cooper to shoot at and to justify their unlawful and unwarranted

orders throughout the litigation.

        21.     In an appalling act of corruption, after Plaintiff fired AMS, Justice Kaplan appointed

Harriet Newman Cohen as the so-called “Attorney for the Child” at an unconscionable rate of $600

per hour. Justice Kaplan did so without notice, consultation or an opportunity to be heard by the

parties, which was particularly appalling given Cohen’s exorbitant rate of $600 per hour to represent

a child less than one (1) year old. It was later discovered by Plaintiff that at the time of her

appointment, Cohen was not qualified by the Appellate Division First Department to be appointed

as an Attorney for the Child in New York State in contested custody matters.                  Even more

disconcerting, it was revealed that Cohen and her firm were substantial campaign donors to and

participants in Justice Kaplan’s election campaign for New York County Supreme Court Justice.


                                                    8
      Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 9 of 69



This raised serious ethical questions, most notably whether the egregious $600 per hour fee awarded

to Cohen without notice to the parties was some form of a kick-back by Justice Kaplan.

        22.     At this time, Plaintiff had filed an Article 78 proceeding against Justice Kaplan

seeking a writ of mandamus compelling her to hold a pendente lite custody hearing. Justice Kaplan’s

act of appointing Cohen “Attorney for the Child” was not only an unethical kickback, but a clearly

biased effort to inflict harm on Plaintiff. Specifically, as set forth infra, Cohen’s partner, Paul

Kurland, remarked to David Evan Schorr (which Mr. Schorr has admitted) that: “Kaplan appointed

Harriet [Newman Cohen] to take out [Plaintiff] Zappin.”

        23.     Approximately one (1) month after Cohen’s appointment in October 2014, Justice

Kaplan indefinitely “stayed” the case after Plaintiff filed a motion to recuse her as Attorney for the

Child. Indeed, Cohen was doing her job, as apparently directed by Justice Kaplan, of antagonizing

Plaintiff and turning the Matrimonial Action into a fiasco, all the while ignoring the best interests of

the child. Plaintiff’s motion was based on several disconcerting and largely unrefuted actions by

Cohen.3 This notably included: (i) Cohen serving unnoticed secret subpoenas on Plaintiff’s medical

providers without court authorization and then harassing those medical providers; (ii) Cohen’s bias

in failing to serve subpoenas on Comfort’s medical providers, which would have had information

relevant to her allegations of domestic violence as well as Comfort’s history of drug and alcohol

abuse; (iii) Cohen making blatantly false, fabricated and incendiary allegations that Plaintiff had


        3
          In addition to egregious misconduct within the context of Zappin v. Comfort, Cohen had also made
patently sexist, discriminatory and bigoted public remarks concerning men. See “Divorce Lawyers Criticized
by Consumer Affairs Chief,” available at https://www.nytimes.com/1992/03/13/nyregion/divorce-lawyers-
criticized-by-consumer-affairs-chief.html; see also “Trouble in Splitsville,” available at
http://nymag.com/nymetro/news/crimelaw/features/1670/ (characterizing Cohen as a “vocal feminist who is
disdained by many of her colleagues at the bar” and quoting Cohen as demanding women receive “very, very
substantial child support, the nannies that she needs, her traveling, her clothing … a townhouse and a
chauffeur-driven car” in divorce proceedings). Cohen’s bigoted public statements and her vocal third-wave
feminist anti-male diatribes fundamentally called into question her ability to act in the best interests of the
child as an Attorney for the Child.
                                                      9
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 10 of 69



abused the child with a thermometer, allegations that were refuted by supervisors and later

affirmatively abandoned by Cohen; (iv) Cohen repeatedly violating and disregarding court orders,

including with respect to the confidentiality of the forensic custody evaluation report; (iv) Cohen

admittedly failing to conduct any investigation into the facts of the case, which was further reflected

by her billing statements, as required by the guidelines for Attorneys for the Child in the Appellate

Division First Department and instead taking an unqualified “Believe All Women” (i.e., Comfort)

approach to the case; and (v) Cohen making numerous knowing and variable misstatements and

misrepresentations to the New York court about Plaintiff and the child. (See Ex. __, Zappin Motion

to Disqualify Cohen.)

       24.      Plaintiff was eventually required to withdraw the disqualification motion as Justice

Kaplan refused to decide it after months of waiting for a decision by Justice Kaplan, despite the

urgency of the case. While the “stay” resulting from the motion was ongoing, Plaintiff was still

incurring tens of thousands of dollars a month in costs for supervised visitation and was unable to

hire counsel.   More importantly, the imposed “stay” resulting from the motion and Cohen’s

misconduct was being used by Justice Kaplan to frustrate Plaintiff’s requested pendente lite hearing

on child custody and lifting the unconstitutionally imposed supervised visitation.

       C.       Plaintiff’s New York Court of Claims Lawsuit

       25.      As the Zappin v. Comfort matter continued, it became increasingly frustrating for

Plaintiff. Justice Kaplan refused to make any effort to move the case forward. For instance, she

refused to issue any order, written or otherwise, that would enable him to appeal her imposition of

supervised visitation. Likewise, Justice Kaplan used any excuse to deny Plaintiff his right to a

pendente lite hearing. Plaintiff was being financially overwhelmed with the cost of supervised

visitation, particularly given the fact it prevented him from hiring counsel. And, most notably, Justice


                                                  10
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 11 of 69



Kaplan allowed Cohen to engage in a mountain of misconduct prejudicial to Plaintiff, as mentioned

supra, with no consequences whatsoever. At this stage and as a result of the harm that was being

inflicted on Plaintiff’s child, Plaintiff started to become vocally critical of Justice Kaplan on the

Internet.

        26.    In March 2015, Plaintiff – at the direction and urging of David Evan Schorr –

unearthed an otherwise buried transcript of the criminal trial of Justice Kaplan’s father in the Eastern

District of New York. Justice Kaplan’s father was a drug dealer and hitman for a notable crime

family in New York City. In the transcript, Justice Kaplan testified in her father’s defense. In her

testimony, Justice Kaplan appeared to make several damning admissions, which included: (i) she

frequented the warehouse/building where her father operated his criminal enterprise; (ii) money from

her father’s criminal enterprise was used to pay for her husband’s legal education; and (iii) her

father’s assets, including the family home, were transferred into her name (presumably in an attempt

to avoid criminal forfeiture). (See Ex. __, Excerpt of Transcript of Deborah Kaplan’s Testimony.)

Most notably, however, Justice Kaplan disparaged a domestic violence victim who was a key witness

in the prosecution’s case against of her father. (See id.) Justice Kaplan subsequently became aware

that Plaintiff had obtained the buried transcript. Plaintiff, again at the urging of David Evan Schorr,

had given it to several other fathers who had cases pending before Justice Kaplan and were

experiencing similar difficulties. As a result, the transcript eventually made its way to the Internet

and was spreading throughout the courthouse.

        27.    On April 24, 2015, a conference was held before Justice Kaplan in Zappin v. Comfort.

At the conclusion of the hearing, Plaintiff was quietly waiting for his counsel in the gallery. For no

apparent reason, Plaintiff was grabbed from the gallery by Justice Kaplan’s personally assigned court

officer, Jeffrey Katz (“Officer Katz”). Plaintiff was then hauled and shoved to a side hallway by


                                                  11
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 12 of 69



Justice Kaplan’s courtroom, pushed against a wall and confined for several minutes without

explanation by Officer Katz. As a result of the incident, Plaintiff had several serious injuries and

was treated at a New York hospital. In true Mafioso form, both Justice Kaplan and Officer Katz

denied that anything took place, despite detailed evidence of Plaintiff’s injuries.

       28.     On April 30, 2015, Plaintiff filed an action in the New York Court of Claims against

Officer Katz and Justice Kaplan relating to the above-described incident on April 24, 2015. (See Ex.

__, Zappin Court of Claims Complaint.) It was served by certified mail on the New York Attorney

General’s Office on May 5, 2015. Just over two (2) weeks later, Justice Kaplan was not only removed

from the Zappin v. Comfort matter, but she was stripped of over ninety-percent (90%) of her caseload

and reassigned to an administrative position in the New York Unified Court System with the title

“Statewide Coordinating Judge for Family Violence.” 4 (See Ex. __, FOIL Spreadsheet of Justice

Kaplan’s Reassigned Cases.)

       D. The Unusual and Unexplained Transfer of Zappin v. Comfort to Justice Matthew Cooper

       29.     After Justice Kaplan was transferred to an administrative position in May 2015 just

days after the New York State Attorney General was served with Plaintiff’s Court of Claims

complaint against her, Zappin v. Comfort was transferred to Justice Matthew Cooper on May 22,

2015 (with the first appearance being July 22, 2015) under highly irregular circumstances. Zappin

v. Comfort was one of the first, if not the first, case transferred from Justice Kaplan’s docket. (See

Ex. __, FOIL Spreadsheet of Justice Kaplan’s Reassigned Cases.) Even more astonishing, out of

approximately 150 cases transferred from Justice Kaplan’s docket, Zappin v. Comfort was the




       4
          Justice Kaplan’s reassignment was announced on the “News and Announcements” webpage for the
New York Unified Court System. However, it was later taken down. It can now only be found on the archive
site. See https://www.nycourts.gov/courts/1jd/supctmanh?News_&_Annoucements_Archive.shtml.
                                                  12
      Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 13 of 69



only case transferred to Justice Cooper. (See id.) Justice Kaplan’s remaining cases were

transferred to newly appointed judge, Justice Frank Nervo. (See id.)

        30.      The transfer to Justice Cooper was peculiar for a number of reasons. First, Justice

Cooper was a longtime friend and defender of Justice Kaplan. Indeed, both Justice Kaplan and

Justice Cooper came up through the New York court system in nearly identical fashion. Moreover,

upon information and belief, Justice Cooper did work for and/or worked with Justice Kaplan’s father

when Justice Cooper was an attorney for the Teamsters in New York.

        1.       Second, and more importantly, Justice Cooper was well-known for having a penchant

for publicly embarrassing and deriding litigants. In the months before being assigned to Zappin v.

Comfort, Justice Cooper was responsible for numerous headlines in The New York Post and The

New York Daily News ridiculing and shaming litigants. These included, but were not limited to:

                        “Divorce Judge Slams ‘Bed-Pooping, Cokehead’ Banker, Alcoholic Wife” by
                         Julia Marsh, published in The New York Post, available at
                         https://nypost.com/2015/01/08/judge-blasts-banker-wife-for-horrible-fiasco-
                         of-a-divorce/5;

                        “Judge Calls Carnegie Deli Manager ‘The Shyster of Smoked Meat’” by Julia
                         Marsh, published in The New York Post, available at
                         https://nypost.com/2015/08/05/judge-calls-carnegie-deli-manager-the-
                         shyster-of-smoked-meat/;

                        “Judge Slam Paul George For Being a Deadbeat Dad,” by Julia Marsh,
                         published       in   The     New       York      Post,     available     at
                         https://nypost.com/2014/09/23/judge-slams-nba-star-for-being-a-deadbeat-
                         dad/; and

                        “Judge Rips ‘Broke’ Deadbeat Dad Who Skied in Alps,” by Julia Marsh,
                         published    in     The    New    York      Post,    available    at




        5
        Notably, the father in this custody dispute lost his job as a result of the article instigated by Justice
Cooper and published in The New York Post.

                                                       13
      Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 14 of 69



                         https://nypost.com/2015/05/14/deadbeat-dad-claimed-poverty-while-taking-
                         european-ski-trips/.6

        31.     And, to make matters worse, Justice Cooper had just months prior given testimony

before the New York Assembly in which he stated that he “shamed” matrimonial litigants into

outcomes he believed were just, even when those outcomes did not comport with the law. [LINK]

As discussed further below, Justice Cooper employed the same unethical and shameful tactics in

Zappin v. Comfort of publicly shaming Plaintiff in The New York Post and The New York Daily

Mail as part of the ongoing scheme and ploy to discredit and publicly disgrace Plaintiff in retaliation

for his First Amendment-protected criticisms of and legal actions taken against Justice Kaplan.

        32.     Despite numerous inquiries, Plaintiff never received an explanation from the New

York court or the New York Office of Court Administration why Zappin v. Comfort was singled out

and assigned to Justice Cooper. However, based on the subsequent behavior of both Justice Cooper

and the First Department Attorney Grievance Committee (“NYAGC”), it was apparent that the

Zappin v. Comfort proceeding was being used and manipulated to retaliate against Plaintiff. This

was apparent throughout the proceeding.

        E.      A Brief History of the Matrimonial Proceeding before Justice Cooper

        33.     Justice Cooper began formally presiding over Zappin v. Comfort on July 22, 2015.

From the moment Justice Cooper began presiding over the Matrimonial Action, the proceeding was

effectively rigged to manipulate the child custody proceedings into a vehicle to manufacture findings

of attorney misconduct to attack Plaintiff’s law license in retaliation for Plaintiff’s Court of Claims

lawsuit against Justice Kaplan as well as his exercising his First Amendment rights to speak out

against her. Justice Cooper was aided in this endeavor by Wallack, Cohen, Kevin M. Doyle (a staff


        6
          It should be noted that Justice Cooper apparently engaged in ex parte communications with Julia
Marsh, the New York Post reporter who published the disgraceful article, presumably to instigate the
publication of the article to publicly embarrass Mr. Phillips. (See Ex. 6, E-mail from I. Phillips to A. Zappin.)
                                                       14
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 15 of 69



attorney from the Attorney Grievance Committee) and David Evan Schorr. Indeed, as set forth infra,

David Evan Schorr was acknowledged and effectively conceded the scheme.

        34.     Without Plaintiff even opening his mouth in Justice Cooper’s courtroom, Justice

Cooper unjustly and without notice or opportunity to be heard sanctioned Plaintiff on September 18,

2015 as part of the scheme to retaliate against Plaintiff for his criticisms and legal actions taken

against Justice Kaplan. See Zappin v. Comfort, 2015 NY Slip Op 51339(U) (hereinafter, the

“Sanctions Decision”).        The Sanctions Decision contained numerous misstatements and

misrepresentations concerning Plaintiff’s conduct. (See Ex. __, Addendum of Justice Cooper’s

Misconduct and Biased Behavior in Zappin v. Comfort.) Indeed, as shown in Plaintiff’s chart, Justice

Cooper’s misstatements and misrepresentations were verifiably inaccurate based on the Zappin v.

Comfort record.7 (See id.)

        35.     Most importantly, though, Justice Cooper engaged in outrageous, egregious and, most

notably, prejudicial behavior by admittedly personally disseminating the Sanctions Decision to the

press (specifically, The New York Law Journal, The New York Post and The New York Daily News)

to incite media coverage of the Sanctions Decision and the Zappin v. Comfort matter.8 Not only was

this conduct extrajudicial behavior, but it was in direct violation of New York Domestic Relations

Law Section 235, a statutory provision which specifically prohibits judges from disseminating files

in matrimonial cases in New York. Notably, the United States District Court for the Southern District




        7
           It should be noted that Plaintiff appealed Justice Cooper’s Sanction Decision to the Appellate
Division First Department. Among the various issues raised, Plaintiff asserted that he was denied notice and
an opportunity to defend himself with respect to the sanction and Justice Cooper’s questioning his ability to
practice law. The Appellate Division First Department affirmed the Sanction Decision in a perfunctory order
failing to address Plaintiff’s constitutional arguments.
        8
         It should be noted that Justice Cooper provided the press with an advanced draft of the Sanctions
Decision, which differed in formatting and contained typographical errors.
                                                     15
      Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 16 of 69



of New York has held that Justice Cooper’s act of personally disseminating the Sanctions Decision

to the media was an extrajudicial act.

          36.   Apart and aside from the numerous misrepresentations of fact in the Sanctions

Decision, the intent to inflict harm on Plaintiff through disseminating the Sanctions Decision was

apparent: (i) Justice Cooper openly and publicly questioned Plaintiff’s fitness to practice law without

affording him any notice or opportunity to be heard prior to making such declarations; (ii) Justice

Cooper publicly branded Plaintiff as a domestic abuser before a single document was entered into

evidence by prominently and repeatedly stating that Comfort had accused Plaintiff of domestic

violence in the Sanctions Decision despite Comfort’s allegations being impertinent to the motions

then pending before Justice Cooper and the fact that Plaintiff was first to allege he had been

domestically abused by Comfort; and (iii) Justice Cooper resorted to petty name calling to catch

headlines by asserting that Plaintiff was a “fool.” Zappin v. Comfort, 2015 NY Slip Op 51339(U)

(2015).

          37.   Plaintiff consequently suffered extreme harm as a result of Justice Cooper’s improper,

unlawful and extrajudicial conduct surrounding the Sanctions Decision. This including Plaintiff

losing his job at Mintz Levin (which affected his ability to hire counsel for the November 2015 child

custody trial ordered by Justice Cooper and otherwise prosecute the case) and creating unnecessary

and harmful tabloid media coverage over the case that was largely disparaging to Plaintiff and

irreparably harmful to the child. Importantly, as a result of Plaintiff losing his job, he could not

afford to hire trial counsel for the child custody trial in Zappin v. Comfort, which he had planned to

do.

          38.   No reasonable person would disagree that the Sanctions Decision was part and parcel

to the scheme to retaliate against Plaintiff. Indeed, without Plaintiff having any opportunity to defend


                                                  16
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 17 of 69



himself, Justice Cooper violated New York sealing laws by publicly issuing the Sanctions Decision

and personally disseminating it to the tabloid media in an effort to publicly humiliate, disgrace and

destroy Plaintiff. This intent was apparent by the fact that Justice Cooper publicly questioned

Plaintiff’s ability to practice law without notice or an opportunity to defend himself as well as labeled

Plaintiff a domestic abuser before a single piece of evidence was placed before the matrimonial court.

Indeed, as discussed infra, the Sanctions Decision was the catalyst for the NYAGC and Kevin M.

Doyle to initiate a blatantly harassing and unfounded “sua sponte” attorney disciplinary investigation

against Plaintiff. In other words, the Sanctions Decision was written, published and disseminated to

the press in conjunction with the NYAGC and its staff attorney Kevin M. Doyle, with aid and

assistance from Wallack and Cohen.

       39.     It must be noted, though, Justice Cooper’s improper, unlawful and extrajudicial

behavior with respect to the Sanctions Decision created an apparent and serious conflict of interest

in the proceeding. By engaging in extrajudicial conduct by personally disseminating his disparaging

and verifiably untrue statements to the tabloid press through the Sanctions Decision, it put Justice

Cooper in a position where his credibility was not publicly at issue and in direct conflict with

Plaintiff’s credibility. Moreover, by engaging in unlawful and extrajudicial conduct that caused

Plaintiff to lose his job and incited disparaging publicity towards him, it unquestionably placed

Justice Cooper in a position where his future rulings had to justify the harm he inflicted on Plaintiff,

particularly when making rulings concerning child custody and visitation. This was particularly so

with respect to Comfort’s allegations of domestic violence. Specifically, no reasonable person would

conclude that he was in a position to fairly adjudicate the parties’ allegations of domestic violence

given that Justice Cooper violated state sealing law and publicly branded Plaintiff a domestic abuser

– which caused Plaintiff to lose his job – before the start of the child custody trial before a single


                                                   17
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 18 of 69



piece of evidence was placed in the trial record. In other words, Justice Cooper was in a compromised

position and was not going to subsequently dismiss Comfort’s domestic violence allegations at trial

after he publicly credited them in the Sanctions Decision.       Moreover, most significantly, by

personally and deliberately inciting and exposing the child to tabloid media coverage in a sealed

child custody matter pending before him, it fundamentally called into question Justice Cooper’s

ability to make decisions in the best interests of the child.      Consequently, Justice Cooper’s

extrajudicial conduct with respect to the Sanctions Decision precluded him from being an impartial

arbiter at the child custody trial in Zappin v. Comfort, which commenced in November 2015 just two

(2) months after the Sanctions Decision.

       40.     Despite the clear basis for Justice Cooper’s recusal from the case based on his

improper, prejudicial and extrajudicial conduct associated with the Sanctions Decision, Justice

Cooper refused to step down from the case despite Plaintiff making a formal motion seeking his

recusal. Instead, he presided over the child custody trial that commenced on November 12, 2015.

At the child custody trial, Comfort was represented by Wallack and the Wallack Firm. Cohen and

CRSS acted as purported “Attorney for the Child.” Meanwhile, as a result of Justice Cooper’s

unlawful, improper and unethical Sanctions Decision, Plaintiff did not have the means to retain trial

counsel. Instead, both by the pressuring of Justice Cooper and the weaseling of David Evan Schorr,

Plaintiff was relegated to having David Evan Schorr act as Plaintiff’s “co-counsel” for trial while

Plaintiff continued to represent himself. As explained infra, David Evan Schorr actively worked to

subvert Plaintiff’s case in concert with Wallack, Cohen and by extension, Justice Cooper.

       41.     Unfortunately, Justice Cooper continued to engage in outrageous and prejudicial

conduct throughout the pre-trial proceedings and the custody trial itself that not only fundamentally

called into question the fairness of the Zappin v. Comfort proceeding, but that would make any


                                                 18
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 19 of 69



reasonable observer question Justice Cooper’s fitness to sit on the bench. (See, e.g., Ex. __,

Addendum of Justice Cooper’s Misconduct and Biased Behavior in Zappin v. Comfort.)

       42.     The child custody trial in Zappin v. Comfort concluded on December 21, 2015 after

thirteen (13) days of trial. On February 29, 2016, Justice Cooper issued his Decision and Order After

Custody Trial (hereinafter “Custody Decision”). 9 Yet again, the Custody Decision, much like the

Sanctions Decision, was marred by Justice Cooper’s misconduct and contrived findings, which is

further set forth below. (See also Ex. 8, Addendum of Justice Cooper’s Misconduct and Biased

Behavior in Zappin v. Comfort.) However, it bears pointing out, Justice Cooper made dozens upon

dozens of “findings” in the Custody Decision adverse to Plaintiff that found no support whatsoever

in the trial record and that were outright fabricated. (See Ex. __, Chart of Justice Cooper’s

Fabrications in Custody Decision provided by Plaintiff to Defendants.)

       43.     The Custody Decision, however, represented a change in course in the scheme by

Justice Kaplan, Justice Cooper and Kevin Doyle to discredit, disgrace and disbar Plaintiff. As the

“sua sponte” investigation fizzled as a basis for seeking retaliatory attorney discipline against

Plaintiff, it was conceived that the child custody trial and ultimately the Custody Decision could be

used to “short-circuit” the attorney disciplinary process. Specifically, the Custody Decision was

written and drafted by Justice Cooper in conjunction with Kevin Doyle and the NYAGC to be used

as a basis for seeking attorney discipline against Plaintiff. Indeed, NYAGC and Kevin Doyle used

numerous fabricated findings made by Justice Cooper in the Custody Decision as a basis to seek the

imposition of attorney discipline via collateral estoppel on Plaintiff.




       9
          The Custody Decision is sealed pursuant to New York law. Defendant has a copy of it, however.
Plaintiff will provide a copy to the Court under seal.

                                                   19
      Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 20 of 69



        44.     With respect to the actual merits of the case, Justice Cooper ruled entirely against

Plaintiff. More specifically, Justice Cooper’s Custody Decision gave Comfort full custody of

Plaintiff and Comfort’s child. Although Justice Cooper denied Comfort and the Attorney for the

Child’s unfounded request that Plaintiff be entirely denied access to the child, 10 Justice Cooper

directed that Plaintiff continue to have limited supervised visitation with the child for at least a period

of eighteen (18) months at a cost of approximately $5,300 a month, despite the fact that Plaintiff was

jobless as a result of Justice Cooper’s extrajudicial misconduct of disseminating the Sanctions

Decision to the New York tabloids. As expected based on his publicly branding Plaintiff a domestic

abuser in the Sanctions Decision prior to trial, Justice Cooper credited Comfort’s allegations of

domestic violence and entered a five (5) year order of protection against Plaintiff, which Comfort

did not even request.

        45.     Plaintiff subsequently appealed Justice Cooper’s Custody Decision to the Appellate

Division First Department. The Appellate Division First Department failed to address any of

Plaintiff’s contentions made on appeal and summarily affirmed Justice Cooper’s Custody Decision.

This was the same Appellate Division First Department that also heard the attorney disciplinary

matter brought against Plaintiff by the NYAGC that granted the NYAGC’s April 22, 2016 Collateral

Estoppel Petition based entirely on the Custody Decision before Plaintiff even had an opportunity to

appeal the Custody Decision.

II.     COMFORT AND WALLACK FRAUDULENTLY AND ABUSIVELY SOUGHT A
        $400,000 ATTORNEYS’ FEE JUDGMENT AGAINST PLAINTIFF

        A.      Comfort and Wallack’s Post-Judgment Fee Motion


        10
           Throughout the proceeding, there was never an allegation that Plaintiff had ever harmed or
attempted to harm the child. Rather, Plaintiff had two (2) years of spotless supervisor reports that
characterized him as a loving, caring and attentive father. Moreover, five (5) supervisors testified at trial who
all confirmed that they had never seen any behavior from Plaintiff that they believed was inappropriate, a
danger to the child or that would warrant supervised visitation.
                                                       20
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 21 of 69



       46.     On September 15, 2016, Comfort and Wallack filed a post-judgment motion in the

Matrimonial Action seeking an order directing Plaintiff to pay $400,000 in Comfort’s counsel fees

purportedly stemming from the Matrimonial Action, the vast majority of which were allegedly

unpaid. At that point in time, Wallack alleged that he billed Comfort $857,881.19 in the Matrimonial

Action and that Comfort had purportedly paid him $530,000. That left an outstanding balance of

$327,881.19. In essence, Wallack and Comfort sought to have Plaintiff pay Comfort’s outstanding

balance of alleged legal fees.

       47.     In referring Wallack’s motion to a referee for a report and recommendation, Justice

Cooper explicitly stated that Wallack and Comfort would only be entitled to fees where they could

“show what portion of the fees [Comfort] incurred were the result of [Zappin’s] obstructionist and

dilatory tactics or other oppressive behavior.” Both in their motion papers and during the hearing

before Referee Marilyn Sugarman, neither Wallack nor Comfort could identify a single entry in

Wallack’s invoices that were a result of Plaintiff’s “obstructionist and dilatory tactics or other

oppressive behavior.” (See Ex. __, Comfort/Wallack Fee Motion (Mot. Seq. 36).)

       48.     As Plaintiff’s opposition papers to the original September 15, 2016 sets forth, to the

extent Comfort incurred substantial fees, it was a result of her own doing and Wallack’s improper

and fraudulent conduct in driving up fees. For instance, in Plaintiff’s motion filed before Justice

Kaplan, he was repeatedly granted his requested relief (See Ex. __, Plaintiff’s Opposition Papers

(Mot. Seq. 36).) Indeed, Plaintiff was repeatedly forced to bring motions as a result of Comfort

refusing to compromise on visitation schedules, comply with discovery directives and obey court

orders. (See id.) Comfort and Wallack, on the other hand, filed wholly frivolous motions like

Wallack requesting an order of protection on behalf of himself against Plaintiff under the New York

Domestic Relations Laws, which was denied as such relief is unavailable under the statute. (See id.)


                                                 21
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 22 of 69



Moreover, after Justice Cooper took over the case, it is shocking that Wallack somehow billed

Comfort $857,881.19 when Justice Cooper denied over ten of Plaintiff’s motions without opposition

and only required Comfort to respond two (2) motions, one of which involved her failure to comply

with a judicial subpoena for a third time. (See id.)

       49.     As discussed below, no reasonable person could conclude that Wallack’s bills are an

accurate reflection of the work performed in Matrimonial Action. Rather, they are a product padding,

churning and a fraudulent scheme to drive up legal fees in the matter to later seek from Plaintiff.

This scheme has now been confirmed by Comfort in sworn testimony in the District of Columbia.

       50.     Based on the evidence, the record of the case and Wallack’s invoices themselves,

Wallack and Comfort’s demand for $400,000 in attorneys’ fees is part-and-parcel to the ongoing

fraudulent scheme to inflict harm on Plaintiff using the Matrimonial Action and constitutes a clear

abuse of process where their apparent collateral objective in seeking the fee award was to wrongfully

maintain an advantage in the custody litigation by further inflicting financial harm on Plaintiff.

       B.      Comfort and Wallack’s Scheme to Fraudulently Inflate Invoices

       1.      Throughout the Matrimonial Action, Wallack engaged in a strategy to frivolously

drive up counsel fees and needlessly prolong the litigation, which excessive and largely padded legal

bills to Comfort. Indeed, it is unfathomable to think that legal fees in a custody matter involving a

two (2) year old child could cost nearly a million dollars as Wallack billed Comfort. Examples of

Wallack’s strategy to frivolously and unnecessarily drive up legal included, but are not limited to:

                      Directing Comfort to not comply with a So-Ordered Judicial Subpoena Duces

                       Tecum, which sought inter alia documents and information fundamentally

                       material to her allegations of domestic violence. This included her medical

                       records, which contradicted her domestic violence alleged, and metadata


                                                  22
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 23 of 69



                       associated with her purported domestic violence photograph, which later

                       revealed that the photographs were altered and that many they were taken

                       weeks after she had claimed in sworn statements to have taken them (and well

                       after the parties’ separation in many cases). As a result of Wallack and

                       Comfort’s stonewalling, Plaintiff was forced to bring three motions to compel

                       compliance, all of which Plaintiff was awarded relief;

                      Failing to participate in Court directed settlement negotiations and refusing to

                       entertain any settlement proposal or overture from Plaintiff or his counsel;

                      Bringing patently frivolous motions that included seeking a domestic violence

                       protective order under New York’s Domestic Relations Law against Plaintiff

                       on his own behalf (which the Court obviously denied);

                      Directing Comfort to disobey her discovery obligations, resulting in Plaintiff

                       having to bring motion practice in which he was granted relief; and

                      Bringing motions to remedy his own malfeasance, such as his failure to file

                       an answer to Plaintiff’s complaint in the Matrimonial Action.

Apart and aside from the later fraudulent scheme Comfort and Wallack entered into discussed below,

Wallack modus operandi in the Matrimonial Action was to drive up Comfort’s legal expenses

through non-compliance with court directives, filing frivolous legal papers and, not unsurprisingly,

through his own incompetence and malfeasance.

       2.      Moreover, in looking to Wallack’s billing invoices, it is patently obvious that his

billing invoices are rife with fraudulent padding of time. For example, the near entirety of Wallack’s

bills consist of non-descript entries such as:

                      “E-mail correspondence with [John Doe]”

                                                  23
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 24 of 69



                      “Travel Time”

                      “Telephone call [or conference] with [John Doe]”

                      “Motion work”

                      “Review letters”

                      “Attention to motion”

                      “Review AZ documents”

                      “Prepared for court”

                      “Trial preparation”

(See, e.g, Ex. __, Wallack Billing Invoices.) There is no way to determine what work Wallack and

his associates actually did, whether it was necessary and reasonable or if the work was even

performed at all. Any first year attorney would no doubt point out that not only are Wallack’s billing

invoices insufficient, but that they was rife with padded time and non-descript entries making it

impossible to traceback or evaluate his time to drive up fees.

       51.      Wallack’s bills are littered with entries for work that was never filed, e.g., Comfort’s

child support motion. (See Ex. __, Wallack Billing Invoices.) Under New York law, Wallack would

not be entitled to attorneys’ fees for work that was never pursued or presented to the court. Moreover,

Wallack’s invoices contain highly duplicative entries between himself and his associates. Given that

Wallack’s billing entries are so vague, it is impossible to differentiate any work once again indicating

that Wallack’s bills are padded to a substantial extent. (See id.)

       52. Clear evidence that Wallack’s bills were substantially padded can be seen in his

             opposition papers to Plaintiff’s motion to compel Comfort’s compliance with a So-

             Ordered Judicial Subpoena seeking documents related to her domestic violence



                                                  24
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 25 of 69



             allegations. In response to Plaintiff’s approximately 50-page motion, Wallack submitted

             a three (3) page opposition, which stated in part:

       As for as plaintiff’s other requests for relief, including sanctions on defendant and me,
       the entering of orders “requiring Ms. Comfort to show cause why she should not be
       held in contempt,” … blah … blah … blah, frivolous does not even begin to
       describe them … Suffice it to say, defendant opposes each and every one of
       plaintiff’s arguments and associated requests for relief. They are all meritless. Mr.
       Zappin – please, for the sake of the Court and everyone involved, just pipe down. It’s
       really enough already.

(Ex. __, Wallack Opposition Affirmation (Mot. Seq. 6).) In looking to Wallack’s bills, he apparently

charged Comfort thousands of dollars for his three (3) page response to a motion to compel seeking

contempt with the defense of “blah … blah … blah….” This only further evidences that Wallack’s

bills were largely padded and therefore falsified.

       53.      Perhaps most egregious of all, Wallack’s invoices further consist of luxury valet

parking charges, extravagant meals and other items that clearly indicate his churning and padding of

the bill. (See Ex. __, Wallack Billing Invoices.) This sort of churning in a child custody proceeding

is indicative of an intent to fraudulent, abusively and unlawfully drive up legal fees. This is

particularly so where Comfort has acknowledged in sworn testimony that she and Wallack came to

an agreement during the pendency of the Matrimonial Action that she would not pay such fees and

that they would be sought from Plaintiff in a fee motion.

       54.      Finally, Wallack’s invoices contain tens of thousands of dollars in usurious interest

charges from Comfort’s purported non-payment of the bill. (See Ex. __, Wallack Billing Invoices.)

Due to the deficiencies in Wallack’s billing invoices, it is impossible to determine what interest

charges are legitimate. More importantly, however, Comfort’s admission in the District of Columbia

that she disputed many of Wallack’s billing entries and that she and Wallack made a deal that the

disputed entries would be sought in a fee motion against Plaintiff, charging interest for Comfort’s


                                                     25
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 26 of 69



non-payment of these fees was clearly fraudulent, abusive and a blatant unlawful attempt to drive up

the legal fees that he intended to pursue from Plaintiff.

       55.     As the facts above describe, Wallack engaged in a pattern of deliberately,

unnecessarily and unlawfully inflating the legal fees he billed Comfort during the Matrimonial

Action. By Comfort’s own admission in sworn testimony, Comfort and Wallack agreed that they

intended to pursue a fee proceeding to pass these fees to Plaintiff.

       C.      Clear Evidence that Wallack’s Bills Were Fraudulently Padded

       56.     In October 2016, in connection with a counsel fees motion filed by Wallack and

Comfort, Plaintiff received for the first time copies of Wallack’s billing invoices. (See Ex. __,

Wallack Billing Invoices.) These invoices are key in that they definitively show fraud on the part of

Wallack and his firm. Specifically, Wallack’s invoices contain dozens of entries in which he and his

associates assert having communications with Cohen and members of her firm. However, Cohen’s

billing invoices fail to reflect even a single one of these communications. (See Ex. __, Chart

Comparing Wallack and Cohen Invoices; see Ex. __, Cohen Billing Invoices.) This is clear and

apparent evidence that Wallack’s billing entries were padded with work he never performed.

       D. Comfort Admits that She and Wallack Lied under Oath in the New York Fee Proceeding
          in Furtherance of Obtaining a the $400,000 Fee Award Against Plaintiff

       57.     In connection with Comfort and Wallack’s fee motion, a trial was held in December

2016 before Referee Marilynn Sugarman in New York County Supreme Court. At the trial, Plaintiff

cross-examined Wallack and called Comfort as a witness (Wallack did not call Comfort as a witness

in his case). During Plaintiff’s cross-examination of Wallack, Plaintiff asked whether Comfort had

ever disputed any of his billing entries for any reason. Wallack emphatically and unequivocally

answered no, that Comfort never disputed any of his bills or billing entries.



                                                  26
      Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 27 of 69



        58.     Similarly, when Plaintiff called Comfort to testify, he likewise asked her if she had

ever disputed any of Wallack’s billing entries. Like Wallack, Comfort emphatically stated that she

never disputed or challenged any of Wallack’s bills or billing entries. Comfort testified:

                MR. ZAPPIN:           Ms. Comfort, did you review Mr. Wallack’s billing
                                      statements?

                MS. COMFORT:          Yes, I have.

                MR. ZAPPIN:           When did you review each of the statements?

                MS. COMFORT:          I don’t know exactly when I reviewed them. I reviewed them
                                      –

                MR. ZAPPIN:           Did you ever object to any of Mr. Wallack’s billing entries?

                MS. COMFORT:          I have not.

(See Ex. __, Excerpt of Zappin v. Comfort December 7, 2016 Transcript at 407.) Thereafter, Plaintiff

continued to question Comfort about Wallack’s billing entries. However, Comfort continually

denied ever having contesting any of Wallack’s billing entries. (See id. at 408-12.) Even the Special

Referee confirmed Comfort’s testimony:

                MR. ZAPPIN:           Well, your Honor, the basis is that Ms. Comfort is an attorney.
                                      Ms. Comfort is practicing law at a large law firm. She entered
                                      billing entries, just like I had to enter billing entries, and quite
                                      frankly, I wouldn’t have been able to get away with billing
                                      entries like Mr. Wallack’s, and I’m certain Ms. Comfort’
                                      wouldn’t be able to get away with them, so I’m just curious
                                      why she would not object.

                REF. SUGARMAN: She didn’t object [to Wallack’s billing entries]. You are free
                               to ask her why she didn’t object.

(Id. at 409.)

        59.     Wallack and Comfort’s testimony as to whether Comfort disputed any of Wallack’s

billing entries was fundamentally material to the issues to be decided at the post-judgment fee

proceeding. That is whether Wallack’s fees as describe in his billing entries were “reasonable.” To

                                                    27
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 28 of 69



the extent that Comfort objected to any of Wallack’s billing entries, this would be evidence that the

disputed entries were “unreasonable” and therefore should be excluded from any fee award. Indeed,

under New York law, fees disputed by Comfort would likely be unrecoverable in a fee proceeding

against Zappin.

       60.     It goes without saying that Plaintiff materially relied on Wallack and Comfort’s

testimony during the New York post-judgment fee proceeding in forming his defense to the fee

motion. In denying that Comfort ever disputed any of Wallack’s billing entries, Plaintiff was

effectively foreclosed from defending any billing entry actually disputed by Comfort as

“unreasonable” and unrecoverable from Plaintiff under New York law.

       61.     Just over two (2) years later in March 2019, Plaintiff and Comfort were parties to a

child custody and child support modification proceeding in the DC Superior Court. During the

proceeding, Plaintiff called Comfort as a witness. During his examination of Comfort, Plaintiff once

again asked Comfort questions pertaining to the post-judgment fee proceeding in the Matrimonial

Action. On this point, Plaintiff specifically asked Comfort once again whether she had disputed any

of Wallack’s billing entries. Comfort, somewhat astonishingly, effectively conceded that she had

given false testimony in the prior New York post-judgment fee proceeding. Comfort testified in the

DC Superior Court proceeding:

               MR. ZAPPIN:           Isn’t it true that you never contested a single item in Mr.
                                     Wallack’s bills?

               MS. COMFORT:          That, That’s not entirely true.

               MR. ZAPPIN:           What did you contest?

               MS. COMFORT:          So, so I, I complained to Mr. Wallack … about the bills …

               ***



                                                 28
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 29 of 69



               MS. COMFORT:          … [S]o, so that, that’s sort of my agreement with counsel
                                     [Wallack] was somewhat, that they could recover that type of
                                     thing from you, but, but that, that I wasn’t going to pay every
                                     last dollar of, of the bills and, and I, I haven’t paid every last
                                     dollar.

(Ex. 8, Excerpt of Zappin v. Comfort March 11, 2019 Hearing at 44-45.)

       62.     As her testimony in DC Superior Court confirms, Comfort (and Wallack) lied under

oath in the New York post-judgment fee award proceeding in furtherance of a scheme to obtain a

$400,000 fee award judgment against Plaintiff. In doing so, Comfort and Wallack requested that the

New York state court impose a judgment on Plaintiff where Comfort and Wallack were in substantial

disagreement about the reasonableness of Wallack’s bills, as evidenced by Comfort’s admission that

she disputed many of his entries, which they hid from the New York state court by lying under oath.

Moreover, Comfort and Wallack’s false testimony in the New York post-judgment fee proceeding

(which as discussed above Plaintiff relied upon at the time in making his defense) prejudicially and

materially precluded Plaintiff from raising argument in his defense.

       63.     At this stage, it is impossible to determine what Wallack’s actual “reasonable” fees

are in connection with the Matrimonial Action. This has been obfuscated through the false testimony

of Comfort and Wallack during the post-judgment fee proceeding. Nevertheless, it is patently clear

based on Comfort’s testimony in DC Superior Court that she and Wallack gave perjured testimony

in furtherance of an unlawful, abusive and fraudulent scheme to have the New York State court enter

a crippling $400,000 judgment against Plaintiff.

       E.      Comfort and Wallack’s Admitted Fraudulent Scheme

       64.     During the modification proceeding in DC Superior Court, Comfort not only gave

testimony conclusively establishing that she and Wallack had perjured herself during the New York

post-judgment fee proceeding, she also gave testimony evidencing an unlawful and abusive scheme


                                                   29
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 30 of 69



entered into between the two. Specifically, Comfort testified that she disputed Wallack’s billing

entries where the work performed was due to his own malfeasance. As an example, Comfort testified

about an incident where Wallack failed to file an answer to Plaintiff’s complaint in the Matrimonial

Action:

                MS. COMFORT:            So for one example there, there was this time where they, they
                                        [Wallack] didn’t file [an answer], we [Plaintiff and Comfort]
                                        both filed divorce action at the same time and then we, they
                                        agree with counsel to proceed under yours but we never
                                        actually filed an answer. And so then what happened after you
                                        went pro se is you dismissed the action 11 …

                                        And so the response from counsel was to like file lots and lots
                                        and lots of papers and it ended up being a, a six-figure response
                                        in, in response to your action and so that, that one I said well,
                                        you know, yes, Anthony cause it but on some level you
                                        [Wallack] didn’t file an answer. And I just, you know, didn’t
                                        foresee this coming and, and so, so that, that’s sort of my
                                        agreement with counsel [Wallack] was somewhat, that they
                                        could recover that type of thing from you [Zappin] but, but that,
                                        that I wasn’t going to pay every last dollar of, of the bills and,
                                        and I, I haven’t paid every last dollar.

(Ex. 8, Excerpt of Zappin v. Comfort March 11, 2019 Hearing at 45-46.)

          65.   In essence, Comfort’s testimony confirms that Wallack churned excessive and

unnecessary fees by filing “lots and lots and lots of papers.” But, more importantly, Comfort’s

testimony confirms that she and Wallack entered into an unlawful agreement to shift fees she

disputed to Plaintiff by later making a fee application. What makes this even worse is that, by

Comfort’s own admission, this included fees that Wallack billed Comfort for work he performed that

was a result of his own malfeasance, incompetence and laziness. This is a fraudulent and abusive

scheme in every sense.



          11
           Notably, Plaintiff immediately filed a new action in the same court before Justice Kaplan seeking
a visitation schedule with the child, which she had never previously entered in the Matrimonial Action. At
the time, Comfort refused to enter into a formal visitation arrangement with Plaintiff.
                                                    30
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 31 of 69



       F.         Comfort’s History of Lying in Court; Wallack’s History of Lying in Court

       66.        As set forth in Exhibit __ attached to this Third Amended Complaint, this is not the

only instance that Comfort has been caught lying under oath. Indeed, as Exhibit 9 sets forth, Comfort

has given false testimony on several occasions, repeatedly gave conflicting allegations of domestic

violence, disobeyed court orders, make deliberate and material misrepresentations in court

documents and intimidate and coerced witnesses to give false testimony against Plaintiff. Comfort’s

false testimony at the New York post-judgment fee proceeding is part of a pattern of abuse in court

proceedings.

       67.        With respect to Wallack, since founding his own firm, Wallack has been enveloped

in one scheme, litigation or allegation of misconduct after another. These incidents include, but are

not limited to:

                 Wallack has been repeatedly rebuked by matrimonial judges for egregious unethical

                  conduct. For example, in 2011, Justice Deborah Kaplan found that Wallack had

                  engaged in multiple acts of attorney misconduct, including “fabricating” court orders,

                  attempting to engage in ex parte communications with the court and repeatedly

                  violating court orders involving the children at issue in the Nacos v. Nacos litigation:

                     o "Mr. Wallack began a letter writing campaign to the Court choosing to litigate
                       improperly by letter ... Mr. Wallack only increased the volume of mail and
                       raised the level of hyperbole.” (Ex. 10, February 8, 2011 Kaplan Letter);

                     o "It was Mr. Wallack's improper restraint of [the husband's] bank accounts,
                       achieved by sending misleading letters to numerous financial institutions
                       informing them that the Court had issued restraints prohibiting release of any
                       funds to [the husband], when it had not ....) (Id.)

                     o "The improper behavior continued as Mr. Wallack chose to repeatedly
                       disregard agreements, orders and directives.” (Id.)




                                                    31
Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 32 of 69



           o "[F]ollowing the November 10, 2010 [conference] where the Court instructed
             Mr. Wallack not to interfere with [the Attorney for the Child's] ability to meet
             with her clients, he directed the Wife not to allow the meeting.” (Id.)

           o "Mr. Wallack continued to obstruct the Court's order of appointment and
             impeded [the Attorney for the Child's] attempts to see her clients.” (Id.)

           o "It was Mr. Wallack's improper inclusion of sensitive and perhaps privileged
             [information] in his Reply [papers], which caused both defendant's counsel,
             and the children's attorney to seek the Court's permission to respond by sur-
             reply.” (Id.)

       In 2016, Wallack and The Wallack Firm were sued by Nadine Bocelli & Company,

        Inc. (a legal staffing company) for failing to pay his associates and staff hired in part

        for the Zappin v. Comfort litigation. See Nadine Bocelli & Co., Inc. v. The Wallack

        Firm PC, Index No. CV-004670-16/NY (N.Y. County Civil Court).

       In 2015, Wallack was forcibly evicted from his Upper East Side apartment after

        failing to pay rent for over six (6) months. This is shocking considering at that point

        Comfort and her father had paid Wallack nearly $400,000 in legal fees.

       In 2013, Wallack and The Wallack Firm were sued by American Express after

        running up large balances and refusing to pay off the firm’s Business Platinum Card.

        See American Express Bank FSB v. Robert Wallack et al., Index No. 158371/2013

        (N.Y. County Supreme Court).             American Express received a judgment of

        $50,221.30 against Wallack. Upon information and belief, Wallack has not paid a

        penny of the judgment despite being paid over $400,000 from the Comforts in the

        Matrimonial Action litigation to date.

       In 2009, the State Worker’s Compensation Board entered a $12,000 judgment against

        Wallack. See Workers’ Compensation Board of the State of New York v. The Wallack

        Firm PC, Index No. 454085/2009 (N.Y. County Supreme Court).

                                           32
Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 33 of 69



       During the Matrimonial Action litigation, at least two (2) female associates quit The

        Wallack Firm, P.C. Upon information and belief, they subsequently alleged that

        Wallack sexually harassed them while they were employed at the firm. Upon

        information and belief, other female employees had previously accused Wallack of

        sexual harassment and left The Wallack Firm, P.C., prior to 2014.

       Wallack has repeatedly sued clients pro se seeking outrageous judgments of hundreds

        of thousands of dollars in legal fees he churned from these unsuspecting individuals.

        In 2015, Wallack sued former client Kevin Mulrane seeking $120,883.75. See The

        Wallack Firm, P.C. v. Kevin Mulrane, Index No. 150248/2015 (N.Y. County Supreme

        Court). In 2013, Wallack sued former client Vanessa Dahlman seeking $70,440.10.

        See The Wallack Firm, P.C. v. Vanessa Dahlman, Index No. 159537/2013 (N.Y.

        County Supreme Court). And, in 2012, Wallack retaliated against Julie Nacos’ for

        her malpractice suit by bringing a countersuit against her seeking $409,356.91 in

        churned fees. See The Wallack Firm, P.C. v. Julie Nacos, Index. No. 101546/2012

        (N.Y. County Supreme Court).

       Recently, Wallack and his firm have been involved in a murder-for-hire scheme

        executed by his client and her father against her former husband.               (See

        https://nypost.com/2018/03/17/man-sues-father-in-law-wife-after-they-allegedly-

        plotted-to-kill-him/.)

       Even more recently, Wallack and the Wallack Firm were sued in New York Supreme

        Court after they stiffed Joseph Tacopina P.C. out of “hundreds of thousands of

        dollars.” See Joseph Tacopina P.C. v. The Wallack Firm P.C., et al., Index No.

        653830-2019 (N.Y. County Supreme Court).

                                         33
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 34 of 69



        68.        Most pertinent, however, are the repeated accusations by Wallack’s former clients

that he fraudulently padded bills and churned fees. For instance, in 2012 Wallack and The Wallack

Firm were sued by former client Julie K. Nacos alleging that “lied about rulings of the Court,”

“disregarded Court orders and directions,” “made excessive motions” and “churned Ms. Nacos’ file

… in order to generate enormous, excessive legal fees.” (See Ex. __, Complaint in Nacos v. The

Wallack Firm, P.C. et al., Index No. 154278/2012 (N.Y. County Supreme Court).) Upon information

and belief, Wallack agreed to discount portions of Ms. Nacos’ fees owed in order to resolve the case

and avoid a disciplinary complaint by Mrs. Nacos. What is important, however, is that Mrs. Nacos’

description of Wallack’s handling of her case aptly describes Wallack’s misconduct and fraudulent

behavior in Matrimonial Action discussed herein this Complaint.

        G.         The Post-Judgment Fee Proceeding Was Brought with a Clear Ulterior Motive

        69.        Comfort and Wallack’s post-judgment request for counsel fees was part of a

fraudulent and abusive scheme to inflict financial harm on Plaintiff to stifle his access to the child 12

as well as his financial ability to seek modification of the child custody, visitation and child support

orders entered in the Matrimonial Action.13 More specifically, Comfort sought the extraordinary fee

award against Plaintiff not because she believed Plaintiff could ever actually pay it, but in furtherance

of a collateral objective to maintain an advantage in the custody litigation. Comfort knew such a

financial award would financially ruin Plaintiff giving Comfort a leg-up in any further modification

proceeding, to the extent Plaintiff could even afford to bring a proceeding.


        12
            This effort to stifle Plaintiff’s access to the child through inflicting financial harm has been
exponentially multiplied by the fact that Comfort continues to demand supervised visitation and the fact that
she unlawfully relocated the child to Washington, DC forcing Plaintiff and his family to incur substantial
travel cost to visit with the child.

        13
             Modification of Justice Cooper’s child custody order was effectively built-in, as it allowed Plaintiff
to petition for modification after eighteen (18) months.

                                                         34
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 35 of 69



        70.     By way of example, in large part due to the $400,000 judgment Comfort improperly

and fraudulently obtained against him, Plaintiff’s credit has effectively been destroyed. His credit

cards have been closed, which has precluded Plaintiff from having the ability to rent a car to travel

to Washington, DC to visit with the child.14 Moreover, Plaintiff has been unable to rent an apartment

(requiring him to live with family), buy a new car (to use to see the child) and has lost employment

opportunities due in large part to the $400,000 judgment. Consequently, not only has the $400,000

made it ever more difficult to exercise his visitation with the child, it has also placed Plaintiff at a

substantial disadvantage for ever receiving custody of the child due to his financial status that is a

direct result of Comfort and Wallack abusively and fraudulently seeking a $400,000 fee award

against Plaintiff.

        71.     Most important, however, Comfort and Wallack sought the extraordinary and

fraudulent judgment for the collateral and insidious purpose of inflicting financial harm on Plaintiff

so as to deprive him of the financial means of hiring counsel in future child custody and child support

modification proceedings. Once again, this has placed Plaintiff in a substantial disadvantage in

seeking modification of custody, visitation and child support.

        72.     There is no need to infer Comfort’s ulterior motive, however, Comfort has repeatedly

stated that she brought the post-judgment fee proceeding with no actual intention of collecting the

$400,000. In the DC Superior Court modification litigation, she testified that:

                MS. COMFORT:           I don’t think, it’s not expected that you’ve ever pay the
                                       $400,000 …

(Ex. 8, Excerpt of Zappin v. Comfort March 11, 2019 Hearing at 55.) Moreover, Comfort has stated

even in this proceeding that she pursued the post-judgment fee award as a means of preventing


        14
          Car rental agencies will not take debit cards. Plaintiff has been forced to rely on his parents
for transportation to Washington, DC to visit the child or expensive airfare.
                                                   35
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 36 of 69



Plaintiff from bringing what she perceives as “frivolous litigation.” More precisely, Comfort stated

in her original motion to dismiss papers:

        If nothing else, Defendant assumed that a sizeable attorneys’ fee judgment would
        cause Plaintiff to stop pursuing frivolous litigation against her. However, right after
        the February 2018 issuance of the Counsel Fees Judgment, Plaintiff filed the instant
        action in this Court.

(See Defendant’s MTD Memorandum (Dkt. No. 32) at 3, fn. 1.) Plaintiff has never been found to

have filed a “frivolous” action against Comfort. Indeed, She believes that any litigation, including

child custody, visitation and support modifications, brought against her by Plaintiff is frivolous, even

where Plaintiff is granted relief. This is illustrated by her insinuation that the instant litigation is

frivolous, which is certainly not true after Comfort has confirmed she gave false testimony in the

New York post-judgment fee proceeding to obtain an unwarranted and unlawful $400,000 judgment

against Plaintiff.

        73.     As set forth above, Comfort, with assistance from Wallack, initiated the post-

judgment fee proceeding with an improper and ulterior purpose of inflicting financial harm on

Plaintiff to maintain an advantage in any further child custody litigation and to further limit Plaintiff’s

access to the child. This ulterior purpose is further bolstered by the fact that Comfort and Wallack

were willing to perjure themselves in furtherance of obtaining the $400,000 judgment that they

acknowledge they have no expectation of paying.

        H.      Harriet Newman Cohen Was a Key Participant in Comfort and Wallack’s Fraudulent
                Scheme

        74.     As discussed above, there are tens of thousands of dollars in discrepancies between

Wallack’s bills and Cohen’s bills form the Matrimonial Action. During the post-judgment fee

proceeding, Plaintiff served Cohen with a subpoena to testify concerning the discrepancies.

However, Cohen moved to quash the subpoena in a motion with an affirmation in support attached


                                                    36
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 37 of 69



to it by Wallack. It was apparent that neither Wallack nor Cohen wanted Cohen to testify in fears

that Wallack’s billing invoices would be exposed as fraudulent or, conversely, that the state court

might determine that that Wallack and Cohen were colluding throughout the Matrimonial Action,

which she hid in her billing entries. Referee Marilyn Sugarman granted Cohen’s motion without

substantive explanation.

        75.     Upon information and belief, Cohen was aware of Comfort and Wallack’s scheme to

seek the fraudulent $400,000 post-judgment fee award against Plaintiff.           Furthermore, upon

information and belief, Cohen was aware – likely through Plaintiff’s filings – that Wallack’s invoices

contained entries for work that was never performed (e.g., communications with Cohen) and that the

requested fee award included billing entries that Comfort had disputed because they resulted from

Wallack’s malfeasance.

        76.     Cohen acted in conjunction and in furtherance of Comfort and Wallack’s scheme to

defraud Plaintiff and abuse court process by representing to the state court that Wallack was an

“honest man” when the discrepancies between her bills and Wallack’s bills was raised. Specifically,

she told the state court:

                MS. COHEN:            I would never be able to remember whether I spoke to Mr. –
                                      Mr. Wallack is an honorable man. He is an officer of the Court.
                                      If he says he spoke to me, I have no reason to think he didn’t
                                      speak to me. I would have no independent recollection.

(Ex. __, Excerpt of Zappin v. Comfort Dec. 7, 2016 Transcript at 445-46.)

        77.     Cohen’s statements to the state court are directly contrary to her very detailed and

contemporaneously made billing records. (See Ex. __, Cohen Billing Records.) Cohen’s statements

in effect vouched for Wallack’s billing records, which her billing records made apparent were false.

Upon information and belief, Cohen knew that she was misrepresenting to the state court that



                                                 37
       Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 38 of 69



Wallack’s billing entries relating to communications with her and her firm were accurate “if

[Wallack] says he spoke to [her].”

        78.    In Referee Sugarman’s decision, she failed to discount any of the billing entries in

Wallack’s invoices that conflicted with Cohen’s billing invoices. In sum, Cohen’s statements to the

state court were made in substantial assistance to a scheme by Comfort and Wallack to fraudulently

and abusively obtained a $400,000 fee award against Plaintiff. Cohen, in other words, was a key

participant in the scheme to vouch for Wallack’s billing invoices, which she knew to be false.

III.    DEFENDANTS’ SCHEME WITH DAVID EVAN SCHORR TO SUBVERT THE
        MATRIMONIAL PROCEEDING AND TO ATTACK PLAINTIFF’S LAW LICENSE

        79.    David Evan Schorr is a disgraced attorney, serial conman and accused child predator.

Unfortunately, Plaintiff was one of his victims. As set forth more fully below, Schorr pressured and

weasel his way into the Zappin v. Comfort child custody proceedings as Plaintiff’s “co-counsel.”

Unknown to Plaintiff at the time, Schorr was working with the Wallack and Cohen Defendants to

not only undermine Plaintiff’s defense in the child custody proceeding, but to materially assist in an

effort to manipulate the Zappin v. Comfort child custody proceeding to manufacture bogus attorney

disciplinary allegations against Plaintiff.

        80.    It must be stated that the Wallack and Cohen Defendants’ participation in this scheme

with Schorr is not mere conjecture, speculation or inference. Rather, Schorr admitted to the existence

of this scheme to at least two (2) separate individuals. In fact, Schorr went so far as to boast of the

quod pro quo favors he received from the Wallack and Cohen Defendants in return for his

participation in the scheme. These favors are apparent from the public record in numerous cases –

including in Schorr’s 2018 disciplinary decision in which Defendant Harriet Newman Cohen is

explicating named as a character witness for Schorr. See Matter of Schorr, 2018 NY Slip Op 07278

(October 30, 2018).

                                                  38
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 39 of 69



       81.     This unethical, fraudulent and, most importantly, criminal scheme by Schorr and the

Wallack and Cohen Defendants is beyond egregious. As set forth below, the facts as recited by

Schorr himself establish not only conspiracy to defraud Plaintiff, but a full-fledged racketeering

endeavor directed at Plaintiff.

       A.      David Evan Schorr’s History of Unethical Conduct

       82.     Schorr has a long history of not only abusive litigation tactics, but outright unethical

behavior for which he has repeatedly been censured, sanctioned and disciplined. In 2018, the First

Department disciplined Schorr after a disciplinary investigation that began in 2014. Schorr was able

to negotiate public censor as a sanction, despite committing acts of misconduct that justified

disbarment. As discussed further herein, the Wallack and Cohen Defendants were instrumental in

securing this lesser sanction for Schorr in return for his participation in the scheme to undermine

Plaintiff in the Zappin v. Comfort child custody proceedings.

       83.     Despite receiving what could at best be described as a “slap on the wrist,” the Matter

of Schorr disciplinary decision spells out numerous instances of Schorr’s egregious attorney

misconduct, most of which occurred in his own divorce proceeding.              Specifically, the First

Department noted that:

                  Schorr admitted to setting up defamatory websites about attorney Louis I.

                   Newman, his ex-wife’s attorney, falsely accusing him of perjury. The websites

                   were established with the deliberate and malicious intent to permanently harm Mr.

                   Newman’s business, professional reputation and status with the bar;

                  Schorr admitted that he had falsely accused Justice Deborah Kaplan’s Court

                   Officer, Jeffrey Katz, of assault in a Court of Claims action in furtherance of a

                   scheme to have Justice Kaplan recused from Schorr’s divorce proceeding;


                                                 39
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 40 of 69



                 Schorr admitted that he had falsely accusing Justice Kaplan (as well as her law

                  secretary and Court Officer Jeffrey Katz) of lying under oath during a deposition

                  in the above-mentioned Court of Claims action, again in furtherance of a scheme

                  to get Justice Kaplan recused from his divorce proceeding and to smear her

                  reputation;

                 Schorr admitted that he falsely accused the Attorney Grievance Committee of

                  retaliating against him on behalf of former Chief Administrative Judge A. Gail

                  Prudenti in a federal lawsuit;

                 Schorr admitted that he filed a frivolous lawsuit against the psychologist

                  appointed by the family court in the child custody portion of his divorce

                  proceeding; and

                 Schorr admittedly falsely accused the court-appointed financial analyst in his

                  divorce proceeding of bias.

See Matter of Schorr, 2018 NY Slip Op 07278 (October 30, 2018).

       84.    However, Justice Ellen Gesmer went must further in condemning Schorr’s conduct in

the Schorr v. Schorr matrimonial dispute. Specifically, Justice Gesmer made the following findings

in connection with the financial trial in Schorr’s divorce, establishing horrifically unethical and

egregiously abusive conduct:

                 Schorr was completely not credible in the testimony he gave during the trial and

                  that he had repeatedly lied under oath;

                 Schorr “persistent[ly] fail[ed] to answer direct questions [that] resulted in the

                  Court granting countless motions to strike [his] answers, together with

                  admonitions to answer the questions as posed”;

                                                   40
Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 41 of 69



          Schorr was “argumentative and disrespectful” to the court (Justice Gesmer) and

           was repeatedly admonished for his conduct at the trial;

          “Although an attorney, [Schorr] claimed not to understand the meaning of the

           provision of the Pendente Lite Order which made his obligation of child support

           retroactive to September 2011”;

          Schorr “made contradictory statements on various financial documents,” which

           established that he had lied to the Internal Revenue Service;

          Schorr “continued to deny throughout the trial that the money judgments entered

           against him were the result of his failure to pay [his ex-wife] monies due to her

           under the Pendente Lite Order,” (i.e., Schorr is a deadbeat dad (like Defendant

           Wallack) who refuses to pay child support). As a result, Justice Gesmer issued an

           award and sanction of $52,000 for child support arrears against Schorr;

          Based on the evidence presented at the financial trial, Schorr has misappropriated

           (i.e., stolen) funds from his late father’s estate and used the funds for personal

           purposes;

          Schorr deliberately lied and misrepresented his income on his taxes to the tune of

           tens of thousands of dollars;

          Schorr used his pro se status in the divorce to gratuitously run up fees on his ex-

           wife, Bari Yunis Schorr, resulting in Justice Gesmer sanctioning Schorr $50,000

           and directing that it be paid to her counsel, Louis I. Newman, in satisfaction for

           attorneys’ fees incurred due to Schorr’s frivolous conduct in the litigation.

           Specifically, Gesmer noted that Schorr “engaged in contentious and meritless



                                           41
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 42 of 69



                   motion practice and other obstructionist conduct, causing the Wife to incur

                   unnecessary legal fees.”; and

                  Schorr manifested a “pattern of nonpayment” with respect to child support

                   requiring Justice Gesmer to issue an order directing that Schorr “post the sum of

                   $75,000 as security to insure future payment of child support.” To date, Schorr

                   has not complied with this directive.

Justice Gesmer’s full decision lambasting Schorr is attached to this TAC as Exhibit __. It should be

further noted that Schorr was later held in contempt by Justice Michael Katz for his failure to obey

Justice Gesmer’s orders.

       85.     Schorr’s schemes and scams unfortunately do not end there.            In fact, Schorr

attempted to grift a bankruptcy scam in this very court. More specifically, Schorr filed two (2)

apparent sham bankruptcy proceedings in this court. These sham bankruptcies were filed in order to

try to circumvent an order by Justice Gesmer in the above-referenced financial decision that the

Schorr martial residence be sold and the proceeds distributed as well as a subsequent contempt order

(with the direction that Schorr be jailed) issued by Judge Katz for Schorr’s willful failure to obey

Justice Gesmer’s financial orders. In the proceedings, the SDNY bankruptcy trustee accused Mr.

Schorr of filing “bad faith” and “frivolous” bankruptcy petitions. (See Ex. __, Trustee Motion to

Dismiss at pp. 1-2.) In support of this position, the trustee pointed to the following facts, which

Schorr did not dispute:

                  Schorr “filed Amended Schedules that he knew to be patently false, apparently to

                   invoke the automatic stay.” The trustee further pointed out that Schorr’s “cavalier

                   attitude about documents filed under oath should not be tolerated.”;




                                                   42
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 43 of 69



                  Schorr deliberately misrepresented and underreported the value of the martial

                   residence in the Amended Schedules he filed with the bankruptcy court and

                   attested to under oath;

                  Schorr lied about the balances in his checking account in the Amended Schedules

                   filed with the bankruptcy court and attested to under oath;

                  Schorr intentional failed to incorporate the findings of the First Department in his

                   Amended Schedules, such as the finding that Joel Yunis (Schorr’s former father-

                   in-law) has a claim of $124,000 against him. Instead, Schorr lied on the Amended

                   Schedules stating that Yunis’ claim was $62,000, that it was “disputed” and

                   described the claim as “Expired Demand Notes” contrary to Justice Gesmer’s and

                   the First Department’s orders;

                  Schorr concealed assets from the trustee and the bankruptcy court;

                  Schorr filed the sham bankruptcies in bad faith to “thwart the consequences of a

                   state court action,” where at the time Schorr was facing imminent incarceration

                   for his failure to obey Justice Gesmer’s financial order and Justice Katz’s

                   contempt orders; and

                  Schorr “fail[ed] to meet deadlines… fail[ed] to file a confirmable plan…

                   manipulat[ed] [] his income… and… fil[ed] schedules with inaccurate Amended

                   Schedules” throughout the two sham bankruptcies.

(See generally id.) In sum, the trustee – an individual totally unconnected with the matrimonial law

mafia – asserted that Schorr engaged in the same mondus oeprandi that he did in his prior divorce

action before the New York County Supreme Court, namely that he lied under oath repeatedly, that

he filed sham proceedings to thwart state court orders and he engaged in a pattern of frivolous and

                                                  43
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 44 of 69



bad faith behavior throughout the bankruptcy litigations. Indeed, Louis I. Newman noted in his

papers in the bankruptcy proceedings that Schorr was the “post boy for bad faith filings.” See In re

Schorr, Case No. 1:17-bk-13143 (S.D.N.Y. 2018) at Dkt. No. 18. The bankruptcy judge agreed and

granted the trustee’s motion to dismiss the two sham proceedings.

       86.     As shown above, Schorr has a long and well-document history of abusive litigation

tactics, unethical conduct, fraud and underhanded schemes designed to subvert judicial proceedings.

Unfortunately, Plaintiff was also a victim of Schorr in the Zappin v. Comfort child custody

proceeding and subsequent collateral estoppel disciplinary proceeding brought against Plaintiff.

       B.      Schorr’s Scheme with the Wallack and Cohen Defendants to Subvert Plaintiff in the
               Zappin v. Comfort Child Custody Proceedings

                       i. Plaintiff’s Initial Involvement with Schorr

       87.     Sometime in 2014, Plaintiff read a series of articles in The New York Post and other

media outlets about the Schorr v. Schorr matrimonial proceeding. Specifically, in those articles,

Schorr was found to be an “unfit father” by the court-appointed child custody evaluator and Justice

Deborah Kaplan for Schorr’s abusive behavior towards his son with respect to a trip to McDonalds.

In retaliation, the articles noted that Schorr sued the court-appointed child custody evaluator in New

York County Supreme Court.

       88.     In one article, it mentioned that Justice Kaplan had recused herself from the Schorr v.

Schorr matrimonial action, but did not explain why she recused herself. Plaintiff found Schorr’s

contact information and reached out to him to see what exactly had happened in the case. At that

time, Justice Kaplan had repeatedly directed that Plaintiff have supervised visitation with his child

without afforded Plaintiff as hearing as required by New York law. Plaintiff wanted to know if

Justice Kaplan has engaged in some impropriety or other act that would impact other cases in her

courtroom.

                                                 44
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 45 of 69



       89.     Shortly after Plaintiff reached out to Schorr, he responded with a phone call. On that

call, Schorr recounted the story of his matrimonial action. He then – very proudly – explained how

he got Justice Kaplan recused from the Schorr v. Schorr matter. Specifically, Schorr claimed that

Justice Kaplan’s Court Officer, Jeffrey Katz, attempted to assault him in the courtroom and that he

had recorded the incident on his phone. He further stated that Justice Kaplan recused herself from

the case after Schorr subpoenaed Justice Kaplan and her staff.

       90.     Schorr went on during this initial phone call to describe his hate for Justice Kaplan

repeatedly calling her a “cunt,” a “kike,” a “JAP,” a “bitch” and a “dumb bitch.” He also extensively

described Justice Kaplan’s connections to the Lucchese Crime Family. And, most importantly, he

described his deep desire to see her removed from the bench.

       91.     After that initial call, Plaintiff received a flood on articles and books about Justice

Kaplan from Schorr. Some of the articles described bizarre ruling she had made with respect to

supervised visitation. Others were books and articles that detailed Justice Kaplan’s and her father’s,

Burton Kaplan, involvement in the mafia. Looking back, it was apparent that Schorr was obsessed

with Kaplan, had a strong disdain for her, had extensively researched her live and was singularly

focused on seeing her removed from the bench.

                      ii. Schorr Pressures and Weasels His Way into Zappin v. Comfort

       92.     The first few instances of contact between Plaintiff and Schorr primarily focused on

Justice Kaplan as a topic of discussion. However, over the course of several months, Schorr would

more frequently contact Plaintiff to discuss his matrimonial proceeding, his ongoing disciplinary

investigation and his desire to become a matrimonial lawyer. To be fair, Plaintiff would also discuss

his child custody proceeding with Schorr as Plaintiff had limited people in his life who could relate

to being in a high-contested divorce proceeding.


                                                   45
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 46 of 69



       93.     In the April 2015, Plaintiff retained Lara Ott to represented him in the Zappin v.

Comfort matrimonial action. Ms. Ott charged Plaintiff a $50,000 retainer and had an hourly rate of

approximately $700 an hour. Plaintiff could not afford her fees, but was left with little options as he

was repeatedly and viciously attacked for representing himself by the Wallack and Cohen Defendants

as well as Justice Kaplan.

       94.     Over the course of the next couple of months, Schorr relentlessly nagged Plaintiff that

he should fire Ott and allow Schorr to represented him in Zappin v. Comfort. Plaintiff was extremely

hesitant about this idea. Plaintiff knew that Schorr has no experience as a litigator, that Schorr could

be devious and that Schorr has a poor reputation in the court system.

       95.     However, Ms. Ott burned through Plaintiff’s $50,000 retainer in a matter of days.

Plaintiff did not have hundreds of thousands of dollars to pay Ms. Ott for representation during pre-

trial proceedings and the child custody trial. Put simply, he could not afford Ms. Ott’s representation.

       96.     Additionally, at this time, Plaintiff was battling severe depression induced as a result

legal troubles involving his mother and largely as a result of the Zappin v. Comfort proceeding,

namely the abusive treatment he received from Harriet Newman Cohen and Justice Deborah Kaplan.

Plaintiff was seeking psychiatric counseling, but the depression was compounded by the fact that

Plaintiff had developed a serious Valium addiction through prescriptions he received from his

psychiatrist as a way of coping with the depression and panic attacks triggered by the Matrimonial

Action. Indeed, there were many days during this period of time that Plaintiff had taken so much

Valium as a coping mechanism that he did not know where he was, did not later recall things he had

done while on the Valium and often woke up with strange women in his apartment.

       97.     Schorr took advantage of Plaintiff during one of Plaintiff’s depression episodes.

Specifically, Schorr persuaded Plaintiff to fire Ms. Ott where he played on Plaintiff’s fears of Ms.


                                                  46
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 47 of 69



Ott running up a half-million-dollar bill. He further got Plaintiff to agree to allow Schorr to represent

him in Zappin v. Comfort. Schorr asked for $10,000 to do the representation, which Plaintiff paid.

Schorr demanded that the money be paid to him in cash so that there was no “paper trial” for his ex-

wife to find and because he wanted to represent to the court that he was “pro bono counsel,” which

he believed would help him in his disciplinary proceeding.

       98.     However, several days later when the Valium cleared his system, Plaintiff realized

that Schorr could not represent him in Zappin v. Comfort. Ms. Ott declined to retake the case.

Plaintiff consequently told Schorr that he could be “co-counsel.” Schorr’s duties would largely be

sitting at counsel’s table and keeping his mouth shut. It certainly did not turn out that way.

       99.     It must be noted that throughout Schorr’s entire representation of Plaintiff as “co-

counsel,” he repeated stated things like: (i) “I’m doing what is best for you”; (ii) “I’m offering this

advice because its in your best interests”; (iii) “I’m acting in your interests.”; and (iv) “If you let me

represent you (or continue to represent you), I will work for your best interests and give you counsel

that I think is in your best interests.” As set forth below, these statements and the numerous ones

like that were false and fraudulent.

                       iii. Schorr’s Disastrous Advice and Representation of Plaintiff in
                            Zappin v. Comfort Designed to Undermine Plaintiff’s Case in a Collusive
                            Scheme with Defendant Wallack and Defendant Cohen

       100.    While Schorr purported to represent and advise Plaintiff in Zappin v. Comfort, his

true intent was to purposely subvert and sabotage Plaintiff’s position in the litigation. When it

became apparent to Schorr that the Wallack and Cohen Defendants could help him launch his

matrimonial law practice as well as assist him in his disciplinary defense, Schorr undertook a scheme

with both the Wallack and Cohen Defendants to undermine Plaintiff’s position in the case and to

pervert the Zappin v. Comfort child custody proceedings into a way to manufacture bogus allegations


                                                   47
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 48 of 69



of attorney misconduct against Plaintiff. Indeed, Schorr’s own former best friend and business

partner noted how Schorr was obsessed with “ingratiating” himself with Wallack and Cohen in

Zappin v. Comfort. This obsession morphed into an unlawful scheme – similar to Schorr’s other

litigation schemes described above – with the Wallack and Cohen Defendants to pervert the Zappin

v. Comfort litigation.

       101.     There are numerous examples from the Zappin v. Comfort case in which Schorr

advised, pressured and directed Plaintiff to carry out or perform some action in the litigation that

only served to undermine Plaintiff’s position. At the time, Plaintiff undertook some of these actions

and disregarded others. Looking back and by Schorr’s own later admission, however, Schorr’s

advice to Plaintiff was to serve three (3) purposes: (i) set traps for Plaintiff that the Wallack and

Cohen Defendants could exploit in Zappin v. Comfort so as to allow Schorr to ingratiate himself with

them; (ii) get Plaintiff to engage in similar, but more exaggerated conduct that Schorr had previously

engaged in his own divorce matter so that Schorr could claim to the Attorney Grievance Committee

that his actions were “mild” compared to Plaintiff’s; and (iii) to get Plaintiff to engage in conduct

where Schorr could later come in and appear to be the cool and level-headed attorney that Schorr

could later as mitigation evidence in his disciplinary proceeding. Put simply, Schorr exploited

Plaintiff and sold him out in order to cut deals with Wallack, Cohen and the Attorney Grievance

Committee.

       102.     Some of the most egregious examples of Schorr advising, pressuring and directing

Plaintiff to undertake actions detrimental to his case include, but are not limited to, the following

examples:

               Schorr advised and pressured Plaintiff to file a complaint with the New York Office

                of Professional Medical Conduct against Dr. Aaron Metrikin, Cohen’s retained expert


                                                 48
Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 49 of 69



        in Zappin v. Comfort, after Schorr learned his fee and the fact that Dr. Metrikin had

        no experience in child custody litigations or child behavioral health. It must be noted

        that, as explained supra, Schorr attacked and sued two (2) court-appointed experts in

        his own divorce. Plaintiff was sanctioned by Justice Matthew Cooper for the OPMC

        complaint. Looking back and based on Schorr’s recent statements, it was clear that

        Schorr was working in tandem with Cohen in an effort to gin up a reason for the

        matrimonial court to sanction Plaintiff.

       In the litigation, Cohen intended to call as a witness a girl that Plaintiff had a brief

        sexual relationship with while he was clerking, Kathryn Kelly, an associate at Gibson

        Dunn LLP. Plaintiff ended the relationship after finding out Ms. Kelly was sleeping

        with other people and after he discovered photographs of her having sex in the

        chambers of a United States Circuit Judge. In an apparent attempt by Schorr, Wallack

        and Cohen to set Plaintiff up for some type of witness intimidation or revenge porn

        charge, Schorr exerted immense pressure on Plaintiff to post the photographs of Ms.

        Kelly on the Internet. Schorr’s reasoning was that after Justice Cooper’s public

        sanction, Plaintiff had to let the public know that the allegations were true. Plaintiff

        refused to publicly post the photographs and instead contacted her counsel to

        determine how best to proceed with the picture if Ms. Kelly were to testify at the child

        custody trial.

       Schorr directed, pressure and assisted Plaintiff’s father to setup a website called:

        “http://www.justicedeborahkaplan.com”. Schorr initially approached Plaintiff with

        the idea about the website, but Plaintiff refused to participate. The eventual website

        contained information about Justice Kaplan’s ties to the Lucchese Crime Family,


                                          49
Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 50 of 69



        allegations that she had abused her position on the bench, lied under oath and had

        orchestrated assaults on litigants. The website also called for her removal from the

        bench;

       Schorr directed, pressure and assisted Plaintiff’s father to setup a website called:

        “http://www.harrietnewmancohen.com”. Again, Schorr approached Plaintiff with the

        idea for the website, but Plaintiff refused to participate. The website contained

        numerous documents from the Zappin v. Comfort case and called for the removal of

        Harriet Newman Cohen as Attorney for the Child. Plaintiff, despite having nothing

        to do with the website, was accused of setting up the website in Justice Cooper’s

        sanction decision and was apparently disciplined by the First Department for it too

        (despite never being charged with any disciplinary offense). Once again, it appears

        that Schorr’s advice was an attempt to set a trap for Plaintiff that Wallack and Cohen

        could exploit;

       After Justice Cooper’s sanction decision, Schorr pressured and directed Plaintiff to

        setup a website “http://www.justicematthewcooper.com” in order to “counter Justice

        Cooper’s falsehoods in the sanction decision….” Schorr helped Plaintiff design and

        select content for the website. Furthermore, Schorr provided Plaintiff with a CLE in

        which Cooper was a presenter. Schorr helped Plaintiff make clips Cooper making

        inappropriate comments at the CLE, which were then posted on YouTube and the

        website. Again, it appears that Schorr’s advice was an attempt to set a trap for

        Plaintiff that Wallack and Cohen could exploit; and

       Additionally, after Justice Cooper’s sanction decision, Schorr pressured, directed and

        assisted Plaintiff in setting up “http://www.zappinvcomfort.com.”       The website

                                          50
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 51 of 69



               contained filings and other materials from the Zappin v. Comfort case that became a

               hot-button issue during the child custody trial. Yet again, it appears that Schorr’s

               advice was an attempt to set a trap for Plaintiff that Wallack and Cohen could exploit.

       103.    Schorr’s attempts to subvert Plaintiff’s case became more evident as the child custody

trial progressed, however. Some of these actions by Schorr included:

              Schorr tainted two (2) of Plaintiff’s forensic pathologist expert witnesses.

               Specifically, Plaintiff asked Schorr to contact them to gauge their interest in being an

               expert witness to testify about the inconsistencies in Comfort’s alleged domestic

               violence injuries. However, Plaintiff later learned that Schorr falsely told the two (2)

               expert that Plaintiff had actually inflicted the injuries on Ms. Comfort – something

               which Plaintiff has always denied – and that Plaintiff was looking for an expert to

               who testify that he did not inflict the injuries. Both witnesses obviously refused to

               testify. Plaintiff believes that Schorr deliberately sabotaged Plaintiff’s two (2) experts

               in the middle of trial as part of the scheme with Wallack and Cohen to subvert

               Plaintiff’s case.

              Schorr directed Plaintiff’s father to leave the courthouse in order to prevent him from

               testifying despite the fact that Plaintiff’s father was a material witness – a witness who

               could testify as to Ms. Comfort’s domestic abuse towards Plaintiff – and Plaintiff

               needed him to testify. Schorr apparently did not want Plaintiff’s father to testify

               because Plaintiff’s father was an eye-witness to domestic violence, but also Plaintiff’s

               father would be subject to examination about the websites that Schorr helped him

               create about Justice Deborah Kaplan and Harriet Newman Cohen;




                                                  51
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 52 of 69



              Schorr directed Plaintiff not to produce his cells phones in response to a directive by

               Justice Cooper. At the time, Schorr begged Plaintiff not to produce his cell phones

               because Schorr believed that had compromising statements made by him in text

               messages and e-mails about his conduct, Justice Deborah Kaplan and other members

               of the judiciary that would have no doubt resulted in disciplinary action against him.

               However, Schorr was also motivated to discourage Plaintiff from producing the

               phones in a concerted effort with the Wallack and Cohen Defendants to attempt to

               manufacture an adverse inference that Plaintiff falsified text messages at-issue in the

               proceeding; and

              At times, Schorr encouraged and egged on Plaintiff to be confrontational with Justice

               Cooper during the child custody hearing.

              Schorr deliberately refused to raise or preserve objections on Plaintiff’s behalf when

               necessary or called to do so.

Once again, these are just a few notable examples. Schorr, throughout his participation in Zappin v.

Comfort, worked to undermine Plaintiff’s case as part of a crooked scheme with the Wallack and

Cohen Defendants designed to undermine Plaintiff’s case and to pervert the proceeding to

manufacture bogus allegations of attorney misconduct.

       104.    Plaintiff eventually fired Schorr near the end of the Zappin v. Comfort child custody

trial after it became apparent that he was working in tandem with the Wallack and Cohen Defendants.

However, the straw that finally broke the camel’s back is when Plaintiff and his then-girlfriend took

Schorr to lunch during the trial.        Both Plaintiff and his then-girlfriend observed Schorr

inappropriately touch the hair, face, legs and crouch area of a young girl at a nearby table. After

observing this and speaking with his former girlfriend about the incident, Plaintiff fired Schorr as his

                                                  52
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 53 of 69



co-counsel. It became apparent to Plaintiff that David Evan Schorr was a pedophile and Plaintiff did

not want to be associated in any way with him.

                      iv. The Collusive Scheme Between Schorr and the Wallack and Cohen
                          Defendants Continued After Zappin v. Comfort

       105.    This collusive scheme between Schorr and the Wallack and Cohen Defendants

continued even after the Zappin v. Comfort child custody trial was over. More specifically, based on

Schorr’s, Wallack’s and Cohen’s perversion of the Zappin v. Comfort child custody trial, Justice

Cooper issued several punitive findings against Plaintiff, all of which lacked any evidentiary basis.

In furtherance of this scheme, Staff Attorney Kevin M. Doyle of the Attorney Grievance Committee

– the same disciplinary counsel investigating Schorr – filed an unconstitutional collateral estoppel

disciplinary petition against Plaintiff.   Subsequently, Plaintiff was found guilty of attorney

misconduct and disbarred without notice, without a hearing, without any opportunity to defend

himself and based on Justice Cooper’s findings that even the Attorney Grievance Committee has

conceded were fabricated and lacked any evidentiary support.

       106.    With respect to Schorr, he continued to work the Wallack and Cohen Defendants to

ensure Plaintiff be disbarred. Indeed, Cohen, Wallack and even Staff Attorney Doyle were all

obsessed with seeing Plaintiff disbarred, even if it was without any legitimate basis. Specifically,

Schorr did the following in furtherance of this scheme in injure Plaintiff and ingratiate himself with

the Wallack and Cohen Defendants as well as the Attorney Grievance Committee: (i) Schorr

destroyed exculpatory evidence from the Zappin v. Comfort child custody proceedings that was

solely in his possession and was material to the collateral estoppel disciplinary proceeding later

brought against Plaintiff by Staff Attorney Doyle, i.e., the metadata to Defendant Comfort’s

purported domestic violence photographs showing that they were digitally altered (both the picture

itself and the timestamps of when the photographs were taken); and (ii) refused to truthfully

                                                 53
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 54 of 69



participate as a witness in the collateral estoppel disciplinary proceedings against Plaintiff and

threatened to lie if subpoenaed. In effect, the Wallack and Cohen Defendants (as well as Staff

Attorney Doyle) exerted influence over Schorr and engaged in a quid pro quo with him that amounted

to witness tampering and a conspiracy to destroy material evidence.

                         v. The Wallack-Cohen-Schorr Quid Pro Quo

       107.       In return for his deceitful conduct against Plaintiff, Schorr received numerous

materials benefits from both the Wallack and Cohen Defendants. These benefits included, but were

not limited to:

                 At the time, Schorr was facing an attorney disciplinary action against him which

                  would have likely led to his disbarment. However, both Wallack and Cohen formally

                  and informally “vouched” for Schorr to Staff Attorney Doyle and submitted character

                  statements to the Attorney Grievance Committee and the First Department on

                  Schorr’s behalf.    Additionally, they lobbied Staff Attorney Doyle to seek a

                  substantially lesser sanction against Schorr, which he ultimately received. These

                  efforts are reflected in Schorr’s 2018 disciplinary decision referenced above both

                  explicitly and based on the fact that Staff Attorney Doyle concealed and

                  misrepresented prior findings of attorney misconduct to the First Department in

                  Schorr’s disciplinary proceeding;

                 At the time, counsel to Schorr’s ex-wife, Louis I. Newman, was aggressively seeking

                  attorney discipline against Schorr for his misconduct in the Schorr v. Schorr

                  matrimonial action. Defendant Cohen, in return for Schorr’s deceitful conduct in

                  Zappin v. Comfort, persuaded Mr. Newman to stop seeking attorney discipline against

                  Schorr and stop filing complaints against Schorr to the bar;


                                                      54
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 55 of 69



                  Wallack began to “hang out” with Schorr and bring him to clubs and parties after the

                   conclusion of the Zappin v. Comfort matter. Wallack and Schorr frequented the

                   “SoHo House” or “SoHo Club” together where they preyed on young woman and

                   often engaged in group sex sessions. Notably, the “SoHo House” or “SoHo Club” is

                   the same club that Harvey Weinstein used to lure and abuse women. 15

                  Both the Wallack and Cohen Defendants assisted Mr. Schorr in setting up his

                   matrimonial practice. This has mostly consisted of referring him clients and making

                   introductions for him. Indeed, in one matter, Schorr swindled an unethical $70,000

                   retainer from a client referred to him by Harriet Newman Cohen. (See Ex. __,

                   Retainer Agreement.)

These are some of the examples of benefits Schorr received from the conspiracy and scheme he

engaged in with the Wallack and Cohen Defendants that sought to sabotage Plaintiff’s position in

the Zappin v. Comfort child custody proceedings. However, Plaintiff expects that additional benefits

received by Schorr from this quid pro quo relationship will be revealed in the course of discovery in

this action.

        108.       Stunningly, however, the criminal enterprise between the Wallack and Cohen

Defendants has continued. In 2018, Schorr set up a New York corporation, La Palma LLC, in an

effort to illegally purchase a property containing a “hostel” in Cuba in violation of the Cuban

Embargo. According to Schorr’s partner in the endeavor, a Cuban national, he has attempted to

dissolve the corporation after learning that: (i) Schorr was attempting to use the property to hide




        15
           See https://www.buzzfeednews.com/article/claudiarosenbaum/harvey-weinstein-emails;
https://www.usnews.com/news/top-news/articles/2020-01-27/testimony-in-harvey-weinsteins-rape-
trialenters-second-week; and https://www.cnn.com/2020/03/11/us/harvey-weinstein-
sentencetranscript/index.html.
                                                    55
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 56 of 69



assets from his ex-wife, the Child Support Collections Unit, multiple judgment creditors and the New

York Supreme Court where he has several outstanding judgments, including child support

judgments; and (ii) Schorr attempted to use the “hostel” in Cuba to establish an underage sex

trafficking destination, similar to Jeffrey Epstein’s pedo-island. (See Ex. __, Doggart Opposition

Papers.)

       109.    With respect to the Wallack and Cohen Defendants’ involvement in this apparent sex

trafficking scheme, both Wallack and Cohen apparently referred some of their wealthy clients to

Schorr as “potential investors” in La Palma LLC and, presumably, potential tourists at the sex hostel.

Further, Defendant Wallack was also a potential investor in La Palma LLC, but was broke and unable

to come up with the money to buy into the project. Regardless, these interactions between Schorr,

Wallack and Cohen concerning La Palma LLC are only possible as a result of their collusive efforts

in Zappin v. Comfort and were, in effect, a continuance of their conspiracy originating in Zappin v.

Comfort.

                      vi. Schorr’s Statements Confirming the Scheme with Wallack and Cohen

       110.    Beginning in March of 2020, at least two (2) individuals have come to Plaintiff stating

that Schorr made statements to them that he had: (i) purposely sabotaged Plaintiff’s child custody

matter and subsequent disciplinary matter; (ii) that he worked with the Wallack and Cohen

Defendants (as well as Staff Attorney Doyle) to do it; and (iii) that Wallack and Cohen helped him

“keep his law license” (along with Staff Attorney Doyle) and helped him “set up his matrimonial

practice.”

       111.    Plaintiff will refer to the two individuals as Individual A and Individual B. The two

individuals shared this information with Plaintiff and requested that their names be kept anonymous

for as along as possible out of fear of being sued by Schorr, an individual with a penchant for


                                                 56
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 57 of 69



frivolous and retaliatory suits. To the extent that this matter reaches discovery, Plaintiff will reveal

the names of the two individuals to Defendants and the Court under whatever circumstances the

Court deems appropriate.

       112.    With respect to Individual A, Schorr made statements to them which include, but are

not limited to, the following:

                  Schorr referred to his involvement as Plaintiff’s co-counsel in Zappin v. Comfort

                   as “one of the greatest cons [he had] ever pulled off…. the guy paid me $20,000

                   to torpedo his case.”

                  Schorr stated that he had convinced Plaintiff that he was “going to die” with

                   respect to the litigation and that he should “die running at the turret.”

                  Schorr referred to his involvement with Wallack and Cohen extensively.

                   Specifically, he stated: “You have to choose the side with power. You have to

                   choose the winning side. Zappin was going to lose. I simply parlayed my

                   opportunity to get tight with Wallack and Harriet [Cohen].”;

                  Schorr continued: “Wallack and Cohen were obsessed not just with winning…

                   but making sure Zappin was disbarred. They would come to me and ask for

                   something and I would do it. It’s all about making friends in this business.”

                  Schorr further continued: “Wallack and particularly Cohen throw me business.

                   They helped me get started up. Most importantly, Cohen got Newman and the

                   bar [Attorney Grievance Committee] off my back”; and

                  Schorr acknowledged that he cut a deal with the Attorney Grievance Committee

                   and Staff Attorney Doyle for a reduced sanction in return for the destruction of

                   the metadata to Defendant Comfort’s photographs and his refusal to comply as a

                                                  57
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 58 of 69



                   witness. Specifically, Schorr said: “It was easy! I gave them Zappin and I kept

                   my law license. Simple as that. I just had to keep my mouth shut, dodge any

                   subpoenas and made sure the Comfort photograph[] [metadata] conveniently

                   disappeared.”

       113.    Individual B heard Schorr make similar statements to those heard by Individual One.

The statements Individual B heard included, but are not limited to, the following:

                  Schorr referred to Plaintiff as a “sucker.”

                  Schorr explained that the entire Zappin v. Comfort custody trial was a “trap” and

                   a “setup.”;

                  Schorr stated that: “Everyone was against Zappin. Cohen, Wallack, Cooper…

                   they all wanted his head. People that powerful, you don’t stand in their way. I

                   saw an opportunity and I took it. Zappin lost his law license, but I still have

                   mine!”;

                  Schorr explained that Justice Cooper also was influential in getting a reduction in

                   his disciplinary censure. Schorr stated: “I did so well even [Justice] Cooper made

                   a call to Doyle and Dopico.”;

                  Schorr stated: “Harriet and Kurland confided in me that they didn’t believe

                   Comfort’s domestic violence allegations. As Harriet put it: they smelled like

                   rancid fish wrapped in a week-old newspaper.          She was shocked that the

                   allegations have not faded away early on in the case they were so week. But, it

                   was Harriet who got the DV finding for Comfort.”;




                                                   58
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 59 of 69



                  Schorr further alluded that: “There came a point in the custody trial that I just took

                   my orders from Harriet and to a lesser extent Wallack. It was a well-orchestrated

                   circus with a predetermined outcome: FUCK ZAPPIN.”;

                  Schorr boasted that: “It was really Harriet that persuaded Doyle to pursue a lesser

                   sanction. It was a brilliant move to align with her.”;

                  Schorr bragged: “You know, Zappin is a smart guy. I think he knew something

                   was up. He kicked me to the curb during the trial. But before that, I had him and

                   his father so wound up making websites and videos. It really played right into

                   Harriet’s and Wallack’s strategy, which was to use the custody child decision to

                   bring a disciplinary action against Zappin.”;

                  Schorr said: “I don’t feel bad about it. In life, you have to pick the winning side.”;

                   and

                  And, Schorr said: “It was really Comfort’s father who was directing the whole

                   show. Kurland told me that he had invested over $1,000,000 in the litigation.

                   Wallack received all his directions from the father-in-law, not the ex-wife. The

                   father-in-law was even giving directions to Doyle! But, I tell you one thing, I

                   would give my left nut fuck his ex-wife. She was looking so damn fine in the

                   court room everyday. I saw pictures of her ass and tits in the domestic violence

                   photographs….. PERFECT! Apparently, Sebastian tried to fuck her, but I guess

                   she’s into girls now or something.”

       114.    These statements clearly and evidently establish a conspiracy and scheme by Schorr,

Wallack and Cohen to defraud Plaintiff, unlawfully damage his professional reputation and licensure,




                                                  59
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 60 of 69



sabotage his position in the Zappin v. Comfort custody trial and undermine the legitimacy of the

Zappin v. Comfort matrimonial proceedings.



                      COUNT I: ABUSE OF PROCESS (STATE LAW)
                (Defendants Comfort, Wallack, The Wallack Firm, Cohen, CRSS)

       115.     Plaintiff incorporates and re-alleges Paragraphs 1 through 114 as if fully set forth

 herein.

       116.      As set forth above, Defendants unlawful and tortious actions took place in the

course of the Matrimonial Action pending in New York County Supreme Court whereby their

actions necessarily invoked court process. These unlawful and tortious actions included:

       117.     Defendants engaged in the unlawful and tortious actions within the course of the

Matrimonial Action for an ulterior, collateral and/or improper purpose.

                      With respect to Defendant Comfort, she engaged in unlawful and tortious

                       acts using court process within the court of the Zappin v. Comfort litigation

                       as set forth in this Complaint for the ulterior, collateral and/or improper

                       purpose of inflicting undue financial harm to gain an advantage in the child

                       custody litigation; inflicting undue harm to Plaintiff’s professional licensure

                       and standing in order to gain an advantage in the child custody litigation

                       and to distract from her own attorney misconduct; and depriving Plaintiff

                       of his lawful right to have reasonable access to his child.

                      With respect to Defendants Wallack and The Wallack Firm, they engaged

                       in unlawful and tortious acts using court process within the court of the

                       Zappin v. Comfort litigation as set forth in this Complaint for the ulterior,



                                                 60
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 61 of 69



                       collateral and/or improper purpose of inflicting undue financial harm to gain

                       an advantage in the child custody litigation; inflicting undue harm to

                       Plaintiff’s professional licensure and standing in order to gain an advantage

                       in the child custody litigation and to distract from their own attorney

                       misconduct; defrauding Plaintiff financially for personal profit; and

                       depriving Plaintiff of his lawful right to have reasonable access to his child.

                      With respect to Defendants Cohen and CRSS, they engaged in unlawful and

                       tortious acts and/or aided and assisted Defendants Comfort, Wallack and

                       the Wallack Firm in using court process within the court of the Zappin v.

                       Comfort litigation as set forth in this Complaint for the ulterior, collateral

                       and/or improper purpose of inflicting undue financial harm to gain an

                       advantage in the child custody litigation; inflicting undue harm to Plaintiff’s

                       professional licensure and standing in order to gain an advantage in the child

                       custody litigation and to distract from their own attorney misconduct;

                       defrauding Plaintiff financially for personal profit; and depriving Plaintiff

                       of his lawful right to have reasonable access to his child.

       118.    Plaintiff has suffered damages as a result of Defendants’ tortious conduct. Plaintiff

seeks damages in an amount to be determined at trial.

     COUNT II: CONSPIRACY TO COMMIT ABUSE OF PROCESS (STATE LAW)
            (Defendants Comfort, Wallack, The Wallack Firm, Cohen, CRSS)

       119.    Plaintiff incorporates and re-alleges Paragraphs 1 through 118 as if fully set forth

 herein.




                                                 53
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 62 of 69



       120.     As set forth above, Defendants unlawful and tortious actions took place in the

course of the Matrimonial Action pending in New York County Supreme Court whereby their

actions necessarily invoked court process.

       121.     Defendants entered into an agreement to abuse lawful process by engaging in acts

as set forth in the Complaint in furtherance of a common scheme and/or goal. This agreement

between Defendants may be implied by their conduct as set forth above in this Complaint.

       122.     Defendants engaged in the unlawful and tortious actions within the course of the

Matrimonial Action for an ulterior, collateral and/or improper purpose.

                      With respect to Defendant Comfort, she engaged in unlawful and tortious

                       acts using court process within the court of the Zappin v. Comfort litigation

                       as set forth in this Complaint for the ulterior, collateral and/or improper

                       purpose of inflicting undue financial harm to gain an advantage in the child

                       custody litigation; inflicting undue harm to Plaintiff’s professional licensure

                       and standing in order to gain an advantage in the child custody litigation

                       and to distract from her own attorney misconduct; and depriving Plaintiff

                       of his lawful right to have reasonable access to his child.

                      With respect to Defendants Wallack and The Wallack Firm, they engaged

                       in unlawful and tortious acts using court process within the court of the

                       Zappin v. Comfort litigation as set forth in this Complaint for the ulterior,

                       collateral and/or improper purpose of inflicting undue financial harm to gain

                       an advantage in the child custody litigation; inflicting undue harm to

                       Plaintiff’s professional licensure and standing in order to gain an advantage

                       in the child custody litigation and to distract from their own attorney

                                                 54
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 63 of 69



                          misconduct; defrauding Plaintiff financially for personal profit; and

                          depriving Plaintiff of his lawful right to have reasonable access to his child.

                         With respect to Defendants Cohen and CRSS, they engaged in unlawful and

                          tortious acts using court process within the court of the Zappin v. Comfort

                          litigation as set forth in this Complaint for the ulterior, collateral and/or

                          improper purpose of inflicting undue financial harm to gain an advantage in

                          the child custody litigation; inflicting undue harm to Plaintiff’s professional

                          licensure and standing in order to gain an advantage in the child custody

                          litigation and to distract from their own attorney misconduct; defrauding

                          Plaintiff financially for personal profit; and depriving Plaintiff of his lawful

                          right to have reasonable access to his child.

          123.   Plaintiff has suffered damages as a result of Defendants’ tortious conduct. Plaintiff

seeks damages in an amount to be determined at trial.

                                COUNT 1II: FRAUD (STATE LAW)
                         (Defendants Wallack, The Wallack Firm, Cohen, CRSS)

          124.   Plaintiff incorporates and re-alleges Paragraphs 1 through 123 as if fully set forth

herein.

          125.   Defendants are all officers of the court.

          126.   As set forth above, Defendants have each engaged in repeated acts of deceit during

the Zappin v. Comfort litigation pending in New York County Supreme Court for an illicit purpose.

That illicit purpose being to unlawfully inflate counsel fees by engaging in deliberate acts to prolong

the litigation, proffering positions that Defendants knew to be false in order to protract the litigation

and engaging in acts directed at Plaintiff to cause him unlawful financial harm and to prevent him

from exercising his parental rights. Additionally, Defendants have submitted bills
                                                    55
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 64 of 69



and/or requested fees from Plaintiff for alleged work that they knew they did not perform and/or

for purported work that they were not entitled collect monies from Plaintiff. Most importantly,

Defendants gave materially false testimony as set forth in this Compliant in furtherance of their

fraudulent scheme.

       127.     Defendants knew that they actions were wrong and unlawful. They further knew

that their representations to the court and Plaintiff were false when they made them. And,

Defendants knew that their billing invoices were false and/or that they were not entitled to fees

when the invoices were submitted to Plaintiff and/or the state court.

       128.     Defendants had a duty of under the law as officers of the court to not engage in

unlawful acts during the course of the litigation, make false representations or otherwise submit

billing invoices that they knew to be false.

       129.     Defendants’ unlawful actions, misrepresentations, billing invoices and false

testimony were relied upon by Plaintiff in proffering a defense to the post-judgment fee proceeding

brought by Comfort.

       130.     Plaintiff has suffered damages as a result of Defendants’ tortious conduct. Plaintiff

seeks damages in an amount to be determined at trial.

              COUNT IV: CONSPIRACY TO COMMIT FRAUD (STATE LAW)
                (Defendants Comfort, Wallack, The Wallack Firm, Cohen, CRSS)

       131.     Plaintiff incorporates and re-alleges Paragraphs 1 through 130 as if fully set forth

 herein.

       132.     Defendants are all officers of the court.

       133.     As set forth above, Defendants have each engaged in repeated acts of deceit during

the Zappin v. Comfort litigation pending in New York County Supreme Court for an illicit purpose.

That illicit purpose being to unlawfully inflate counsel fees by engaging in deliberate acts to
                                                  56
     Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 65 of 69



 prolong the litigation, proffering positions that Defendants knew to be false in order to protract the

 litigation and engaging in acts directed at Plaintiff to cause him unlawful financial harm and to

 prevent him from exercising his parental rights. Additionally, Defendants have submitted bills

 and/or requested fees from Plaintiff for alleged work that they knew they did not perform and/or

 for purported work that they were not entitled collect monies from Plaintiff.

          134.   Defendants entered into an agreement to commit the above-referenced unlawful

acts as set forth in the Complaint in furtherance of a common scheme and/or goal. This agreement

between Defendants may be implied by their conduct as set forth above in this Complaint.

          135.   Defendants knew that they actions were wrong and unlawful. They further knew

that their representations to the court and to Plaintiff were false when they made them. And,

Defendants knew that their billing invoices were false and/or that they were not entitled to fees

when the invoices were submitted to Plaintiff and/or the state court.

          136.   Defendants had a duty of under the law as officers of the court to not engage in

unlawful acts during the course of the litigation, make false representations or otherwise submit

billing invoices that they knew to be false.

          137.   Defendants’ unlawful actions, misrepresentations, billing invoices and false

testimony were relied upon by Plaintiff in proffering a defense to the post-judgment fee proceeding

brought by Comfort.

          138.   Plaintiff has suffered damages as a result of Defendants’ tortious conduct. Plaintiff

seeks damages in an amount to be determined at trial.

                   COUNT V: N.Y. JUDICIARY LAW 487 (STATE LAW)
                 (Defendants Comfort, Wallack, The Wallack Firm, Cohen, CRSS)

          139.   Plaintiff incorporates and re-alleges Paragraphs 1 through 138 as if fully set forth

herein.
                                                  56
      Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 66 of 69




           140.   As set forth in this Complaint, Defendants have engaged in acts of deceit and

collusion within the Zappin v. Comfort litigation pending in New York County Supreme Court with

the intent to deceive Plaintiff and the state court.

           141.   As further set forth in this Complaint, Defendants have engaged in acts within the

Zappin v. Comfort litigation pending in New York County Supreme Court with the intent to delay

resolution and/or prolong the matter for their own personal gain.

           142.   Plaintiff has suffered damages as a result of Defendants’ tortious conduct. Plaintiff

seeks damages in an amount to be determined at trial, including treble damages as provided by

statute.

                     COUNT VI: N.Y. JUDICIARY LAW 487 (STATE LAW)
                      (Defendants Wallack, The Wallack Firm, Cohen, CRSS)

           143.   Plaintiff incorporates and re-alleges Paragraphs 1 through 142 as if fully set forth

herein.

           144.   As set forth in this Complaint, Defendants in collusion with attorney David Evan

Schorr have engaged in acts of deceit and collusion within the Zappin v. Comfort litigation pending

in New York County Supreme Court and in the collateral estoppel disciplinary proceeding filed in

the First Department captioned Matter of Anthony Jacob Zappin with the intent to deceive Plaintiff

and the state courts.

           145.   As further set forth in this Complaint, Defendants have engaged in acts within the

Zappin v. Comfort litigation pending in New York County Supreme Court and in the collateral

estoppel disciplinary proceeding filed in the First Department captioned Matter of Anthony Jacob

Zappin with the intent to delay resolution and/or prolong the matter for their own personal gain.

           146.   Plaintiff has suffered damages as a result of Defendants’ tortious conduct. Plaintiff


                                                       57
      Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 67 of 69



seeks damages in an amount to be determined at trial, including treble damages as provided by

statute.

             COUNT VII: CONSPIRACY TO COMMENT FRAUD (STATE LAW)
                (Defendants Wallack, The Wallack Firm, Cohen, CRSS)

           147.   Plaintiff incorporates and re-alleges Paragraphs 1 through 146 as if fully set forth

 herein.

           148.   Defendants are all officers of the court.

           149.   As set forth above, Defendants have each engaged in repeated acts of deceit during

the Zappin v. Comfort litigation pending in New York County Supreme Court and the collateral estoppel

disciplinary proceeding filed in the First Department captioned Matter of Anthony Jacob Zappin for an illicit

purpose. That illicit purpose being unlawfully subvert and sabotage Plaintiff’s position in the

litigations, to deny Plaintiff legitimate counsel, to manufacture bogus disciplinary findings and

allegations against Plaintiff and to undermine Plaintiff in the litigation.

           150.   Defendants entered into an agreement with attorney David Evan Schorr to commit

the above-referenced unlawful acts as set forth in the Complaint in furtherance of a common scheme

and/or goal. This agreement between Defendants may be implied by their conduct as set forth above

in this Complaint.

           151.   Defendants knew that they actions were wrong and unlawful. They further knew

that David Evan Schorr’s statements and representations to Plaintiff that he would and was acting

in Plaintiff’s best interests were false when they made them.

           152.   Defendants’ unlawful actions and misrepresentations through David Evan Schorr

were relied upon by Plaintiff.

           153.   Plaintiff has suffered damages as a result of Defendants’ tortious conduct. Plaintiff

seeks damages in an amount to be determined at trial.

                                                     58
   Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 68 of 69



                                JURY TRIAL DEMANDED

      Plaintiff demands a jury on all issues which may be properly tried by jury.

                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that the Court:

      (a)    Enter judgment in favor of Plaintiff against Defendants;




                                              59
   Case 1:18-cv-01693-ALC-OTW Document 168 Filed 10/22/20 Page 69 of 69




       (b)     Enter judgment awarding Plaintiff compensatory damages on all counts herein

to compensate Plaintiff for Defendants’ activity complained of herein and for any injury

complained of herein, inclusive of interest and costs, in an amount to be determined at trial;

       (c)     Enter judgment awarding punitive, exemplary, enhanced and/or treble damages

as allowed by applicable state and federal law in an amount to be determined at trial;

       (d)     Enter judgment awarding Plaintiff his fees and costs reasonably incurred in this

action as allowed by applicable state and federal law; and

       (e)     Order such other relief that the Court deems just and appropriate.



Dated: October 7, 2019
      Huntington, WV




                                                      Anthony Zappin
                                                      1827 Washington Blvd.
                                                      Huntington, WV 25701
                                                      (304) 730-4463 (tel.)
                                                      anthony.zappin@gmail.com
                                                      Plaintiff, Pro Se




                                               60
